      Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 1 of 107 PageID 8880
                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                           Sam M. Gibbons U.S. Courthouse
                                                 Office of the Clerk
                                              801 North Florida Avenue
                                                  Tampa, FL 33602
                                                   (813) 301-5400
                                               www.flmd.uscourts.gov
Elizabeth M. Warren                                                                                Keshia M. Jones
Clerk of Court                                                                              Tampa Division Manager

DATE: November 2, 2018

TO:     Clerk, U.S. Court of Appeals for the Eleventh Circuit

ANGELA W. DEBOSE,

        Plaintiff,

v.                                                                Case No: 8:15-cv-2787-T-17AEP

UNIVERSITY OF SOUTH FLORIDA BOARD OF
TRUSTEES and ELLUCIAN COMPANY, L.P.,

        Defendants.


U.S.C.A. Case No.:              TO BE ASSIGNED

Enclosed are documents and information relating to an appeal in the above-referenced action. Please
acknowledge receipt on the enclosed copy of this letter.

       Honorable Elizabeth A. Kovachevich, United States District Judge appealed from.

       Appeal filing fee was not paid. Upon filing a notice of appeal, the appellant must pay the district clerk
        all required fees. The district clerk receives the appellate docket fee on behalf of the court of appeals. If
        you are filing informa pauperis, a request for leave to appeal in forma pauperis needs to be filed with the
        district court.

       Certified copy of Notice of Appeal, docket entries, judgment and/or Order appealed from. Opinion was
        not entered orally.

       Court Reporter: David Collier, Bill Jones, Digital

                                                ELIZABETH M. WARREN, CLERK

                                                By:     s/L. Richards, Deputy Clerk
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 2 of 107 PageID 8881


                                                   APPEAL, CLOSED, MEDIATION, MOTREF, SL DOC
                               U.S. District Court
                        Middle District of Florida (Tampa)
               CIVIL DOCKET FOR CASE #: 8:15−cv−02787−EAK−AEP



   DeBose v. USF Board of Trustees et al                       Date Filed: 12/04/2015
   Assigned to: Judge Elizabeth A. Kovachevich                 Date Terminated: 10/02/2018
   Referred to: Magistrate Judge Anthony E. Porcelli           Jury Demand: Both
   Case in other court: 11th Circuit, 17−14025−F               Nature of Suit: 442 Civil Rights: Jobs
                        11th Circuit, 17−14793−H               Jurisdiction: Federal Question
                        11th Circuit, 18−12226−K
                        11th Circuit, 18−13454−D
                        11th Circuit, 18−13803−D
   Cause: 42:1983 Civil Rights (Employment Discrimination)
   Plaintiff
   Angela W. DeBose                              represented by Angela W. DeBose
                                                                1107 W Kirby St
                                                                Tampa, FL 33604
                                                                813−230−3023
                                                                Email: awdebose@aol.com
                                                                PRO SE

                                                               Charlotte Fernee Kelly
                                                               Cristal Hanenian
                                                               4905 W Laurel St Ste 200
                                                               Tampa, FL 33607
                                                               813−258−8500
                                                               Fax: 813−258−8501
                                                               Email: charlotte@ferneekellylaw.com
                                                               TERMINATED: 08/02/2016
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Kathryn Comly Hopkinson
                                                               Thompson Legal Center, LLC
                                                               777 S Harbour Island Blvd Ste 245
                                                               Tampa, FL 33602−5744
                                                               813/769−3900
                                                               Fax: 813/425−3999
                                                               Email: khthompsonlegal@gmail.com
                                                               TERMINATED: 03/21/2017
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               James Moten Thompson
                                                               Thompson Legal Center, LLC
                                                               777 S Harbour Island Blvd Ste 245

                                                                                                        1
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 3 of 107 PageID 8882


                                                        Tampa, FL 33602−5744
                                                        813−769−3900
                                                        Fax: 813−425−3900
                                                        Email: jmthompsonlegal@gmail.com
                                                        TERMINATED: 03/21/2017
                                                        ATTORNEY TO BE NOTICED


   V.
   Defendant
   USF Board of Trustees                  represented by Richard C. McCrea , Jr.
   TERMINATED: 12/11/2015                                Greenberg Traurig, P.A.
                                                         101 E Kennedy Blvd Ste 1900
                                                         Tampa, FL 33602−5148
                                                         813−318−5700
                                                         Fax: 813−318−5900
                                                         Email: mccrear@gtlaw.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

   Defendant
   University of South Florida            represented by Richard C. McCrea , Jr.
   TERMINATED: 04/12/2016                                (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

   Defendant
   Ellucian, L.P.                         represented by Kimberly J. Doud
   TERMINATED: 12/28/2015                                Littler Mendelson, PC
                                                         111 N Magnolia Ave Ste 1250
                                                         Orlando, FL 32801−2366
                                                         407/393−2900
                                                         Fax: 407/393−2929
                                                         Email: kdoud@littler.com
                                                         ATTORNEY TO BE NOTICED

                                                        Nancy A. Beyer
                                                        Littler Mendelson, PC
                                                        111 N Magnolia Ave Ste 1250
                                                        Orlando, FL 32801−2366
                                                        407−425−6559
                                                        Fax: 407−422−6583
                                                        Email: nbeyer@littler.com
                                                        ATTORNEY TO BE NOTICED

   Defendant
   University of South Florida Board of   represented by Richard C. McCrea , Jr.
   Trustees                                              (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED
                                                                                           2
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 4 of 107 PageID 8883



                                                              Cayla McCrea Page
                                                              Greenberg Traurig, P.A.
                                                              101 E Kennedy Blvd Ste 1900
                                                              Tampa, FL 33602−5148
                                                              813−318−5700
                                                              Fax: 813−318−5900
                                                              Email: pagec@gtlaw.com
                                                              ATTORNEY TO BE NOTICED

                                                              Sara G. Sanfilippo
                                                              Ogletree Deakins Nash Smoak & Stewart,
                                                              P.C. − Tampa
                                                              100 N Tampa St Ste 3600
                                                              Tampa, FL 33602−5867
                                                              813−289−7449
                                                              Fax: 813−289−6530
                                                              Email: sara.sanfilippo@ogletree.com
                                                              TERMINATED: 09/15/2018
                                                              ATTORNEY TO BE NOTICED

   Defendant
   Ellucian Company, L.P.                      represented by Kimberly J. Doud
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

                                                              Nancy A. Beyer
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED

   Mediator
   Peter J. Grilli                             represented by Peter John Grilli
   TERMINATED: 08/31/2018                                     Peter J. Grilli, PA
                                                              3001 W Azeele St
                                                              Tampa, FL 33609−3138
                                                              813/874−1002
                                                              Fax: 813/874−1131
                                                              Email: peter@grillimediation.com
                                                              TERMINATED: 11/21/2016
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


    Date Filed    #    Page Docket Text
    12/04/2015     1        COMPLAINT against Ellucian, L.P., USF Board of Trustees, University of
                            South Florida with Jury Demand (Filing fee $ 400 receipt number
                            TPA−33691) filed by Angela DeBose. (Attachments: # 1 Civil Cover Sheet, #
                            2 Exhibit)(LSS) (Entered: 12/04/2015)
    12/04/2015     2        SUMMONS issued as to University of South Florida. (LSS) (Entered:
                            12/04/2015)
                                                                                                        3
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 5 of 107 PageID 8884



    12/04/2015    3     SUMMONS issued as to Ellucian, L.P.. (LSS) (Entered: 12/04/2015)
    12/04/2015    4     STANDING ORDER: Filing of documents that exceed twenty−five pages.
                        Signed by Judge Elizabeth A. Kovachevich on 7/15/2008. (LSS) (Entered:
                        12/04/2015)
    12/11/2015    5     AMENDED COMPLAINT against Ellucian, L.P., University of South
                        Florida, University of South Florida Board of Trustees with Jury Demand.
                        Terminating USF Board of Trustees filed by Angela W. DeBose.
                        (Attachments: # 1 Exhibit, # 2 Exhibit)(LSS)) (Entered: 12/11/2015)
    12/11/2015    6     SUMMONS issued as to University of South Florida. (LSS) (Entered:
                        12/11/2015)
    12/11/2015    7     SUMMONS returned unexecuted by Angela W. DeBose as to University of
                        South Florida Board of Trustees. (VCG) (Entered: 12/15/2015)
    12/11/2015    8     RETURN of service executed on 12/10/2015 by Angela W. DeBose as to
                        University of South Florida, University of South Florida Board of Trustees.
                        (VCG) (Entered: 12/15/2015)
    12/15/2015    9     NOTICE of designation under Local Rule 3.05 − Track 2 (CLM) (Entered:
                        12/15/2015)
    12/17/2015   10     NOTICE of Appearance by Richard C. McCrea, Jr on behalf of University of
                        South Florida, University of South Florida Board of Trustees (McCrea,
                        Richard) (Entered: 12/17/2015)
    12/18/2015   11     RETURN of service executed on 12/14/2015 by Angela W. DeBose as to
                        Ellucian, L.P. (GNB) (Entered: 12/21/2015)
    12/18/2015   12     NOTICE of Filing by Angela W. DeBose re 11 Summons returned executed
                        (GNB) (Entered: 12/21/2015)
    12/22/2015   14     CERTIFICATE of service by Angela W. DeBose re 9 Notice of designation of
                        track. (VCG) (Entered: 12/23/2015)
    12/23/2015   13     NOTICE of Appearance by Charlotte Fernee Kelly on behalf of Angela W.
                        DeBose (Kelly, Charlotte) (Entered: 12/23/2015)
    12/23/2015   15     MOTION for Extension of Time to File Answer re 5 Amended Complaint by
                        Ellucian, L.P.. (Doud, Kimberly) (Entered: 12/23/2015)
    12/28/2015   16     ENDORSED ORDER granting 15 Motion for Extension of Time to
                        Answer or respond. Ellucian, L.P. answer or response due 2/3/2016.
                        Signed by Judge Elizabeth A. Kovachevich on 12/28/2015. (EJJ) (Entered:
                        12/28/2015)
    12/31/2015   17     MOTION to Dismiss Amended Complaint and to strike by University of
                        South Florida Board of Trustees. (Attachments: # 1 Exhibit A − Amended
                        Petition for Writ of Mandamus)(McCrea, Richard) . Added MOTION to Strike
                        on 12/31/2015 (VCG). (Entered: 12/31/2015)
    01/11/2016   18     Unopposed MOTION for Extension of Time to File Response/Reply as to 16
                        Order on motion for extension of time to answer, 17 MOTION to Dismiss
                        Amended Complaint and to strike MOTION to Strike by Angela W. DeBose.
                        (Kelly, Charlotte) Motions referred to Magistrate Judge Anthony E. Porcelli.

                                                                                                       4
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 6 of 107 PageID 8885



                        (Entered: 01/11/2016)
    01/12/2016   19     ENDORSED ORDER granting 18 Motion for Extension of Time to File
                        Response/Reply re 17 MOTION to Dismiss Amended Complaint and to
                        strike MOTION to Strike. Responses due on or before 2/18/2016. Signed
                        by Magistrate Judge Anthony E. Porcelli on 1/12/2016. (JMF) (Entered:
                        01/12/2016)
    02/03/2016   20     MOTION to dismiss for lack of jurisdiction by Ellucian Company, L.P.,
                        Ellucian, L.P.. (Attachments: # 1 Exhibit A)(Doud, Kimberly) (Entered:
                        02/03/2016)
    02/17/2016   21     RESPONSE in Opposition re 20 MOTION to dismiss for lack of jurisdiction
                        by Defendant Ellucian filed by Angela W. DeBose. (Attachments: # 1 Exhibit
                        A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D)(Kelly, Charlotte) (Entered:
                        02/17/2016)
    02/18/2016   22     RESPONSE in Opposition re 17 MOTION to Dismiss Amended Complaint
                        and to strike MOTION to Strike by USF Board of Trustees et al filed by
                        Angela W. DeBose. (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Kelly,
                        Charlotte) (Entered: 02/18/2016)
    02/25/2016   23     ENDORSED ORDER to show cause as to Angela W. DeBose. Plaintiff is
                        directed to show cause by a written response filed on or before March 4,
                        2016 why this case should not be dismissed pursuant to Local Rule 3.10
                        for lack of prosecution due to the non−filing of a Case Management
                        Report within the time prescribed by Local Rule 3.05. Failure to respond
                        shall result in this action being dismissed without further notice. Show
                        Cause Response due by 3/4/2016 Signed by Judge Elizabeth A.
                        Kovachevich on 2/25/2016. (EJJ) (Entered: 02/25/2016)
    02/29/2016   24     Consent MOTION to Appear Telephonically for Case Management
                        Conference by Angela W. DeBose. (Kelly, Charlotte) Motions referred to
                        Magistrate Judge Anthony E. Porcelli. (Entered: 02/29/2016)
    03/01/2016   25     ENDORSED ORDER granting 24 Motion to Appear Telephonically. The
                        parties may telephonically conduct their case management conference.
                        Signed by Magistrate Judge Anthony E. Porcelli on 3/1/2016. (JMF)
                        (Entered: 03/01/2016)
    03/01/2016   26     NOTICE of Appearance by Sara G. Sanfilippo on behalf of University of
                        South Florida Board of Trustees (Sanfilippo, Sara) (Entered: 03/01/2016)
    03/01/2016   27     NOTICE of pendency of related cases per Local Rule 1.04(d) by University of
                        South Florida Board of Trustees. Related case(s): yes (McCrea, Richard)
                        (Entered: 03/01/2016)
    03/01/2016   28     CERTIFICATE of interested persons and corporate disclosure statement by
                        University of South Florida Board of Trustees. (McCrea, Richard) (Entered:
                        03/01/2016)
    03/02/2016   29     NOTICE of pendency of related cases re 9 Notice of designation of track per
                        Local Rule 1.04(d) by Ellucian Company, L.P., Ellucian, L.P.. Related case(s):
                        y (Doud, Kimberly) (Entered: 03/02/2016)
    03/02/2016   30

                                                                                                         5
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 7 of 107 PageID 8886



                        CERTIFICATE of interested persons and corporate disclosure statement re 9
                        Notice of designation of track by Ellucian Company, L.P., Ellucian, L.P..
                        (Doud, Kimberly) (Entered: 03/02/2016)
    03/03/2016   31     CASE MANAGEMENT REPORT. (Kelly, Charlotte) (Entered: 03/03/2016)
    03/03/2016   32     CERTIFICATE of interested persons and corporate disclosure statement by
                        Angela W. DeBose. (Kelly, Charlotte) (Entered: 03/03/2016)
    03/03/2016   33     NOTICE of pendency of related cases per Local Rule 1.04(d) by Angela W.
                        DeBose. Related case(s): yes (Kelly, Charlotte) (Entered: 03/03/2016)
    03/03/2016   34     RESPONSE TO ORDER TO SHOW CAUSE re 23 Order to show cause filed
                        by Angela W. DeBose. (Kelly, Charlotte) (Entered: 03/03/2016)
    03/07/2016   35     NOTICE of Appearance by Peter John Grilli on behalf of Peter J. Grilli (Grilli,
                        Peter) (Entered: 03/07/2016)
    03/09/2016   36     CASE MANAGEMENT AND SCHEDULING ORDER: Amended
                        Pleadings due by 5/2/2016, Joinder of Parties due by 5/2/2016, Discovery
                        due by 11/2/2016, Dispositive motions due by 12/2/2016, Plaintiff
                        disclosure of expert report due by 9/2/2016, Defendant disclosure of
                        expert report due by 10/3/2016, Final Pretrial Conference set for 4/4/2017
                        at 10:30 AM before Magistrate Judge Anthony E. Porcelli, Jury Trial set
                        for 5/1/2017 at 10:00 AM in Tampa Courtroom 14 A before Judge
                        Elizabeth A. Kovachevich. Conduct mediation hearing by 11/18/2016.
                        Lead counsel to coordinate dates. This is a jury trial scheduled for 4 days.
                        Signed by Judge Elizabeth A. Kovachevich on 3/9/2016. (EJJ) (Entered:
                        03/09/2016)
    03/15/2016   37     NOTICE of Filing Document: Tolling Agreement by Angela W. DeBose
                        (Attachments: # 1 Exhibit Tolling Agreement, executed 3.15.2016)(Kelly,
                        Charlotte) (Entered: 03/15/2016)
    04/05/2016   38     OPINION AND ORDER on Defendants' Motions to Dismiss. See order
                        for details. Any second amended complaint shall be filed within 30 days.
                        Signed by Judge Elizabeth A. Kovachevich on 4/5/2016. (EJJ) (Entered:
                        04/05/2016)
    04/11/2016   39     AMENDED COMPLAINT Second Amended Complaint against Ellucian
                        Company, L.P., University of South Florida Board of Trustees with Jury
                        Demand. filed by Angela W. DeBose. (Attachments: # 1 Exhibit Composite
                        Exhibit A)(Kelly, Charlotte) (Entered: 04/11/2016)
    04/27/2016   40     Unopposed MOTION for Extension of Time to File Answer re 39 Amended
                        Complaint by Ellucian Company, L.P., Ellucian, L.P.. (Doud, Kimberly)
                        (Entered: 04/27/2016)
    04/28/2016   41     ENDORSED ORDER granting 40 Motion for Extension of Time to
                        Answer or respond. Ellucian Company, L.P. answer or response due
                        5/5/2016. Signed by Judge Elizabeth A. Kovachevich on 4/28/2016. (EJJ)
                        (Entered: 04/28/2016)
    04/28/2016   42     MOTION to Dismiss Counts VII and XI of Second Amended Complaint ,
                        MOTION to Strike Plaintiff's Prayer for Exemplary Damages against
                        USFBOT by University of South Florida Board of Trustees. (McCrea,

                                                                                                          6
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 8 of 107 PageID 8887



                        Richard) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
                        04/28/2016)
    05/02/2016   43     MOTION for leave to file Third Amended Complaint with Exhibits by Angela
                        W. DeBose. (Attachments: # 1 Exhibit 1, # 2 Exhibit A, # 3 Exhibit B, # 4
                        Exhibit C, # 5 Exhibit D, # 6 Exhibit E, # 7 Exhibit F)(Kelly, Charlotte)
                        (Entered: 05/02/2016)
    05/03/2016   44     ENDORSED ORDER granting 43 Motion for Leave to File third
                        amended complaint within 5 days from entry of this order. Signed by
                        Judge Elizabeth A. Kovachevich on 5/3/2016.(EJJ) (Entered: 05/03/2016)
    05/03/2016   45     AMENDED COMPLAINT , Third Amended against Ellucian Company, L.P.,
                        University of South Florida Board of Trustees with Jury Demand. filed by
                        Angela W. DeBose. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C,
                        # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Kelly, Charlotte) (Entered:
                        05/03/2016)
    05/12/2016   46     ANSWER and affirmative defenses with Jury Demand to 45 Amended
                        Complaint by Ellucian Company, L.P., Ellucian, L.P..(Doud, Kimberly)
                        (Entered: 05/12/2016)
    05/20/2016   47     MOTION to Dismiss Count VII of the Third Amended Complaint by
                        University of South Florida Board of Trustees. (Attachments: # 1 Exhibit
                        A)(McCrea, Richard) (Entered: 05/20/2016)
    05/23/2016   48     ENDORSED ORDER denying as moot 42 motion to dismiss; denying as
                        moot 42 Motion to Strike based on filing of amended complaint. Signed by
                        Judge Elizabeth A. Kovachevich on 5/23/2016. (EJJ) (Entered: 05/23/2016)
    06/06/2016   49     RESPONSE in Opposition re 47 MOTION to Dismiss Count VII of the Third
                        Amended Complaint , filed by Angela W. DeBose. (Kelly, Charlotte)
                        Modified text on 6/7/2016 (AG). (Entered: 06/06/2016)
    07/06/2016   50     ORDER granting in part and denying in part 47 motion to dismiss. See
                        order for details. Defendant, USFBOT, shall answer the remainder of the
                        third amended complaint within 14 days. Signed by Judge Elizabeth A.
                        Kovachevich on 7/6/2016. (EJJ) (Entered: 07/06/2016)
    07/20/2016   51     ANSWER and affirmative defenses to 45 Amended Complaint by University
                        of South Florida Board of Trustees.(McCrea, Richard) (Entered: 07/20/2016)
    07/29/2016   52     Unopposed MOTION for Charlotte Fernee Kelly to withdraw as attorney for
                        Plaintiff by Angela W. DeBose. (Kelly, Charlotte) (Entered: 07/29/2016)
    08/02/2016   53     ENDORSED ORDER granting 52 Motion to Withdraw as Attorney.
                        Attorney Charlotte Fernee Kelly terminated. Signed by Judge Elizabeth
                        A. Kovachevich on 8/2/2016. (EJJ) (Entered: 08/02/2016)
    08/04/2016   54     NOTICE of Appearance by Kathryn Comly Hopkinson on behalf of Angela
                        W. DeBose (Hopkinson, Kathryn) (Entered: 08/04/2016)
    08/31/2016   55     NOTICE of Appearance by James Moten Thompson on behalf of Angela W.
                        DeBose (Thompson, James) (Entered: 08/31/2016)
    10/04/2016   56     NOTICE of mediation conference/hearing to be held on 11/18/16 at 10:00 AM
                        before Peter John Grilli. (Hopkinson, Kathryn) (Entered: 10/04/2016)
                                                                                                       7
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 9 of 107 PageID 8888



    10/18/2016   57     First MOTION for Extension of Time to Complete Discovery and Other
                        Deadlines as Needed by Angela W. DeBose. (Thompson, James) Motions
                        referred to Magistrate Judge Anthony E. Porcelli. (Entered: 10/18/2016)
    10/19/2016   58     ENDORSED ORDER granting 57 Motion for Extension of Time to
                        Complete Discovery. An Amended Case Management and Scheduling
                        Order will be entered. Signed by Magistrate Judge Anthony E. Porcelli on
                        10/19/2016. (JMF) (Entered: 10/19/2016)
    10/19/2016   59     AMENDED CASE MANAGEMENT AND SCHEDULING ORDER:
                        Discovery due by 12/30/2016, Dispositive motions due by 1/31/2017, Final
                        Pretrial Conference set for 6/7/2017 at 10:00 AM in Tampa Courtroom 10
                        A before Magistrate Judge Anthony E. Porcelli, Jury Trial set during the
                        July 2017 trial term before Judge Elizabeth A. Kovachevich. The Clerk is
                        directed to terminate the prior deadlines. Signed by Magistrate Judge
                        Anthony E. Porcelli on 10/19/2016. (JMF) (Entered: 10/19/2016)
    11/18/2016   60     MEDIATION report Hearing held on November 18, 2016. Hearing outcome:
                        The parties have reached an impasse.. (Grilli, Peter) (Entered: 11/18/2016)
    12/30/2016   61     MOTION for sanctions by Angela W. DeBose. (Attachments: # 1 Exhibit, # 2
                        Exhibit, # 3 Exhibit, # 4 Exhibit)(Thompson, James) (Entered: 12/30/2016)
    01/04/2017   62     Consent MOTION for Extension of Time to File Response/Reply as to 61
                        MOTION for sanctions by University of South Florida Board of Trustees.
                        (McCrea, Richard) Motions referred to Magistrate Judge Anthony E. Porcelli.
                        (Entered: 01/04/2017)
    01/04/2017   63     ENDORSED ORDER granting 62 Motion for Extension of Time to File
                        Response/Reply re 61 MOTION for sanctions. Responses due on or before
                        1/23/2017. Signed by Magistrate Judge Anthony E. Porcelli on 1/4/2017.
                        (JMF) (Entered: 01/04/2017)
    01/18/2017   64     MOTION to Compel Against Ellucian to produce documents by Angela W.
                        DeBose. (Attachments: # 1 Exhibit Ex. A)(Thompson, James) Motions
                        referred to Magistrate Judge Anthony E. Porcelli. (Entered: 01/18/2017)
    01/23/2017   65     MOTION for miscellaneous relief, specifically Motion to Exclude Date for
                        Trial or in the alternative to continue trial term by Angela W. DeBose.
                        (Thompson, James) . Added MOTION to Continue trial term on 1/24/2017
                        (LSS). (Entered: 01/23/2017)
    01/23/2017   66     MEMORANDUM in opposition re 61 Motion for Sanctions filed by
                        University of South Florida Board of Trustees. (Attachments: # 1 Affidavit S.
                        Bishop, # 2 Affidavit L. Palmer, # 3 Affidavit V. Johnson, # 4 Exhibit Ex. A
                        to V. Johnson Affidavit)(McCrea, Richard) (Entered: 01/23/2017)
    01/24/2017   67     NOTICE of hearing on motion re 64 MOTION to Compel Against Ellucian to
                        produce documents, 61 MOTION for sanctions. Motion Hearing set for
                        2/8/2017 at 02:00 PM in Tampa Courtroom 10 A before Magistrate Judge
                        Anthony E. Porcelli. (JMF) (Entered: 01/24/2017)
    01/31/2017   68     MOTION for summary judgment by Ellucian Company, L.P., Ellucian, L.P..
                        (Doud, Kimberly) (Entered: 01/31/2017)
    01/31/2017   69

                                                                                                        8
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 10 of 107 PageID 8889



                         STATEMENT of undisputed facts re: 68 MOTION for summary judgment
                         AND MEMORANDUM OF LAW IN SUPPORT THEREOF by Ellucian
                         Company, L.P., Ellucian, L.P... (Doud, Kimberly) (Entered: 01/31/2017)
     01/31/2017   70     NOTICE by Ellucian Company, L.P. re 68 MOTION for summary judgment
                         OF FILING AFFIDAVIT OF ANDREA DIAMOND (Attachments: # 1
                         Affidavit ANDREA DIAMOND W EXHIBIT)(Doud, Kimberly) (Entered:
                         01/31/2017)
     01/31/2017   71     NOTICE by Angela W. DeBose re 61 MOTION for sanctions (Attachments: #
                         1 Affidavit Affidavit of Verna Glenn, # 2 Affidavit Affidavit of Ana Barbara
                         Lamphere)(Hopkinson, Kathryn) (Entered: 01/31/2017)
     01/31/2017   72     CERTIFICATE of counsel re 69 Statement of undisputed facts OF
                         CONFERENCE by Kimberly J. Doud on behalf of Ellucian Company, L.P.,
                         Ellucian, L.P. (Doud, Kimberly) (Entered: 01/31/2017)
     01/31/2017   73     NOTICE by Ellucian Company, L.P. re 68 MOTION for summary judgment
                         OF FILING DEPOSITION TRANSCRIPT EXCERPTS OF ANGELA DEBOSE
                         (Attachments: # 1 Exhibit Deposition Transcript Excerpts of Angela
                         DeBose)(Doud, Kimberly) (Entered: 01/31/2017)
     01/31/2017   74     NOTICE by Ellucian Company, L.P. re 68 MOTION for summary judgment
                         OF FILING DISCOVERY (Attachments: # 1 Exhibit Plaintiff Responses to
                         Ellucian's First Request for Production and Certain Documents)(Doud,
                         Kimberly) (Entered: 01/31/2017)
     01/31/2017   75     MOTION for summary judgment by University of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 01/31/2017)
     01/31/2017   76     STATEMENT of undisputed facts re: 75 MOTION for summary judgment by
                         University of South Florida Board of Trustees.. (McCrea, Richard) (Entered:
                         01/31/2017)
     01/31/2017   77     AFFIDAVIT of Paul Dosal re: 76 Statement of undisputed facts, 75 MOTION
                         for summary judgment by University of South Florida Board of Trustees.
                         (Attachments: # 1 Exhibit A, # 2 Exhibit B)(McCrea, Richard) (Entered:
                         01/31/2017)
     01/31/2017   78     AFFIDAVIT of Ralph Wilcox re: 76 Statement of undisputed facts, 75
                         MOTION for summary judgment by University of South Florida Board of
                         Trustees. (Attachments: # 1 Exhibit A)(McCrea, Richard) (Entered:
                         01/31/2017)
     01/31/2017   79     DEPOSITION of Angela DeBose taken on July 11, 2016 re 76 Statement of
                         undisputed facts, 75 MOTION for summary judgment by University of South
                         Florida Board of Trustees. . (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                         Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit
                         8, # 9 Exhibit 9 − Part 1, # 10 Exhibit 9 − Part 2, # 11 Exhibit 10, # 12 Exhibit
                         11, # 13 Exhibit 12, # 14 Exhibit 13, # 15 Exhibit 14, # 16 Exhibit 15, # 17
                         Exhibit 16, # 18 Exhibit 17, # 19 Exhibit 18, # 20 Exhibit 19, # 21 Exhibit
                         20)(McCrea, Richard) (Entered: 01/31/2017)
     01/31/2017   80     CERTIFICATE of counsel re 76 Statement of undisputed facts by Richard C.
                         McCrea, Jr on behalf of University of South Florida Board of Trustees
                         (McCrea, Richard) (Entered: 01/31/2017)
                                                                                                              9
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 11 of 107 PageID 8890



     02/01/2017   81     RESPONSE in Opposition re 64 MOTION to Compel Against Ellucian to
                         produce documents filed by Ellucian Company, L.P., Ellucian, L.P..
                         (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C)(Doud, Kimberly)
                         (Entered: 02/01/2017)
     02/07/2017   82     ***TERMINATED−COUNSEL NOTIFIED TO REFILE USING SAME
                         ECF LOGIN ASND SIGNATURE BLOCK*** NOTICE by Angela W.
                         DeBose re 61 MOTION for sanctions of Filing Document (Attachments: # 1
                         Attachment to NOF)(Thompson, James) Modified on 2/7/2017 (LSS).
                         (Entered: 02/07/2017)
     02/07/2017   83     NOTICE by Angela W. DeBose re 61 MOTION for sanctions of Filing
                         Document (Attachments: # 1 Attachment to NOF)(Thompson, James)
                         (Entered: 02/07/2017)
     02/07/2017   84     NOTICE by University of South Florida Board of Trustees re 61 MOTION for
                         sanctions (Attachments: # 1 Affidavit Victoria Johhson, # 2 Affidavit Suzanne
                         Bishop, # 3 Affidavit Lois Palmer, # 4 Affidavit Beverly Jerry)(McCrea,
                         Richard) (Entered: 02/07/2017)
     02/08/2017   85     NOTICE by Angela W. DeBose of Mediation (Manuel Menendez, Mediator)
                         (Thompson, James) (Entered: 02/08/2017)
     02/08/2017   86     ENDORSED ORDER denying 61 Motion for Sanctions; denying without
                         prejudice 64 Motion to Compel, for the reasons stated at the hearing.
                         Signed by Magistrate Judge Anthony E. Porcelli on 2/8/2017. (JMF)
                         (Entered: 02/08/2017)
     02/08/2017   87     Minute Entry. Proceedings held before Magistrate Judge Anthony E. Porcelli:
                         MOTION HEARING held on 2/8/2017 re 64 MOTION to Compel Against
                         Ellucian to produce documents filed by Angela W. DeBose, 61 MOTION for
                         sanctions filed by Angela W. DeBose. (digital) (LV) (Entered: 02/08/2017)
     02/08/2017   88     NOTICE by University of South Florida Board of Trustees of Correction
                         (McCrea, Richard) (Entered: 02/08/2017)
     02/13/2017   89     Unopposed MOTION for Extension of Time to File Response/Reply as to 75
                         MOTION for summary judgment by Angela W. DeBose. (Hopkinson,
                         Kathryn) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
                         02/13/2017)
     02/14/2017   90     Unopposed MOTION for Extension of Time to File Response/Reply as to 68
                         MOTION for summary judgment by Angela W. DeBose. (Hopkinson,
                         Kathryn) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
                         02/14/2017)
     02/14/2017   91     ENDORSED ORDER granting 89 Motion for Extension of Time to File
                         Response/Reply to motion for summary judgment. Responses due by
                         3/17/2017. Signed by Judge Elizabeth A. Kovachevich on 2/14/2017. (EJJ)
                         (Entered: 02/14/2017)
     02/14/2017   92     ENDORSED ORDER granting 90 Motion for Extension of Time to File
                         response to motion for summary judgment. Response/Reply Responses
                         due by 3/17/2017. Signed by Judge Elizabeth A. Kovachevich on
                         2/14/2017. (EJJ) (Entered: 02/14/2017)

                                                                                                         10
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 12 of 107 PageID 8891



     02/16/2017    93    MOTION for James Thompson and Kathryn Hopkinson to withdraw as
                         attorney by Angela W. DeBose. (Thompson, James) (Entered: 02/16/2017)
     02/17/2017    94    SUPPLEMENT re 93 MOTION for James Thompson and Kathryn Hopkinson
                         to withdraw as attorney by Angela W. DeBose. (Thompson, James) (Entered:
                         02/17/2017)
     02/17/2017    95    OBJECTION re 93 MOTION for James Thompson and Kathryn Hopkinson to
                         withdraw as attorney , 94 Supplement by Angela W. DeBose by Angela W.
                         DeBose. (LSS) (Entered: 02/17/2017)
     02/17/2017    96    MOTION for miscellaneous relief, specifically to continue pro se by Angela
                         W. DeBose. (LSS) (Entered: 02/17/2017)
     02/17/2017    97    NOTICE of Correction by Angela W. DeBose (LSS) (Entered: 02/17/2017)
     02/17/2017    98    MOTION for clarification re 86 Order on Motion for SanctionsOrder on
                         motion to compel by Angela W. DeBose. (LSS) (Entered: 02/17/2017)
     02/17/2017    99    MOTION to Compel Discovery by Angela W. DeBose. (Attachments: # 1
                         Exhibit)(LSS) Motions referred to Magistrate Judge Anthony E. Porcelli.
                         (Entered: 02/17/2017)
     02/21/2017   100    MOTION for miscellaneous relief, specifically to Reopen Discovery for
                         Limited Purposes and Memorandum of Law in support by Angela W. DeBose.
                         (Attachments: # 1 Exhibit A−B)(LSS) (Entered: 02/21/2017)
     02/22/2017   101    NOTICE of hearing on motion re 100 MOTION for miscellaneous relief,
                         specifically to Reopen Discovery For Limited Purposes and Memorandum of
                         Law, 93 MOTION for James Thompson and Kathryn Hopkinson to withdraw
                         as attorney, 96 MOTION for miscellaneous relief, specifically to continue pro
                         se, 99 MOTION to Compel Discovery, 98 MOTION for clarification re 86
                         Order on Motion for SanctionsOrder on motion to compel. Motion Hearing set
                         for 3/21/2017 at 10:00 AM in Tampa Courtroom 10 A before Magistrate Judge
                         Anthony E. Porcelli. (JMF) (Entered: 02/22/2017)
     02/23/2017   102    MEMORANDUM in opposition re 98 Clarification and Limited
                         Reconsideration of This Court's Order Denying Plaintiff's Motion for
                         Sanctions filed by University of South Florida Board of Trustees. (McCrea,
                         Richard) (Entered: 02/23/2017)
     02/27/2017   103    TRANSCRIPT of Motion Hearing held on February 8, 2017 before Magistrate
                         Judge Anthony E. Porcelli. Court Reporter/Transcriber David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter/Transcriber before
                         the deadline for Release of Transcript Restriction. After that date it may be
                         obtained through PACER or purchased through the Court Reporter. Redaction
                         Request due 3/20/2017, Redacted Transcript Deadline set for 3/30/2017,
                         Release of Transcript Restriction set for 5/30/2017. (DJC) (Entered:
                         02/27/2017)
     02/27/2017   104    NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have
                         seven (7) calendar days to file with the court a Notice of Intent to Request
                         Redaction of this transcript. If no such Notice is filed, the transcript may be
                         made remotely electronically available to the public without redaction after 90
                         calendar days. Any party needing a copy of the transcript to review for
                                                                                                           11
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 13 of 107 PageID 8892



                         redaction purposes may purchase a copy from the court reporter or view the
                         document at the clerk's office public terminal. (DJC) (Entered: 02/27/2017)
     02/28/2017   105    First MOTION to stay or in the Alternative to Extend Deadline to Respond to
                         Summary Judgment Motions by Angela W. DeBose. (Thompson, James) .
                         Added MOTION for Extension of Time to File Response/Reply on 2/28/2017
                         (LSS). (Entered: 02/28/2017)
     02/28/2017   106    RESPONSE to Motion re 100 MOTION for miscellaneous relief, specifically
                         to Reopen Discovery For Limited Purposes and Memorandum of Law filed by
                         University of South Florida Board of Trustees. (Attachments: # 1 Exhibit
                         1)(McCrea, Richard) (Entered: 02/28/2017)
     03/01/2017   107    ENDORSED ORDER directing Defendants' to file expedited responses to
                         105 First MOTION to stay or in the Alternative to Extend Deadline to
                         Respond to Summary Judgment Motions MOTION for Extension of Time
                         to File Response/Reply filed by Angela W. DeBose on or before March 7,
                         2017. Signed by Judge Elizabeth A. Kovachevich on 3/1/2017. (EJJ)
                         (Entered: 03/01/2017)
     03/03/2017   108    RESPONSE in Opposition re 99 MOTION to Compel Discovery filed by
                         Ellucian Company, L.P.. (Attachments: # 1 Exhibit A)(Doud, Kimberly)
                         (Entered: 03/03/2017)
     03/03/2017   109    RESPONSE to Motion re 105 First MOTION to stay or in the Alternative to
                         Extend Deadline to Respond to Summary Judgment Motions MOTION for
                         Extension of Time to File Response/Reply filed by University of South Florida
                         Board of Trustees. (McCrea, Richard) (Entered: 03/03/2017)
     03/06/2017   110    RESPONSE in Opposition re 105 First MOTION to stay or in the Alternative
                         to Extend Deadline to Respond to Summary Judgment Motions MOTION for
                         Extension of Time to File Response/Reply filed by Ellucian Company, L.P..
                         (Doud, Kimberly) (Entered: 03/06/2017)
     03/08/2017   111    MOTION to allow testimony at hearing by Angela W. DeBose. (Attachments:
                         # 1 Exhibit)(AG) (Entered: 03/08/2017)
     03/10/2017   112    RESPONSE in Opposition re 111 MOTION to allow testimony at hearing
                         filed by University of South Florida Board of Trustees. (McCrea, Richard)
                         (Entered: 03/10/2017)
     03/13/2017   113    ENDORSED ORDER denying 111 Motion to allow oral testimony at
                         hearing. Plaintiff may not present testimony of witnesses at the hearing
                         scheduled on March 21, 2017. Signed by Magistrate Judge Anthony E.
                         Porcelli on 3/13/2017. (JMF) (Entered: 03/13/2017)
     03/13/2017   114    MOTION for leave to file Reply to Ellucian's Response to Motion for Stay by
                         Angela W. DeBose. (AMD) (Entered: 03/13/2017)
     03/13/2017   115    MOTION for leave to file Reply to University of South Florida Board of
                         Trustee's Response to Motion for Stay by Angela W. DeBose. (AMD)
                         (Entered: 03/13/2017)
     03/14/2017   116    ENDORSED ORDER denying 114 Motion for Leave to File; denying 115
                         Motion for Leave to File. Plaintiff is reminded that she is still represented
                         by counsel until the Court enters an Order regarding the motion to

                                                                                                         12
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 14 of 107 PageID 8893



                         withdraw 93 . Accordingly, Plaintiff is prohibited from filing any further
                         motions pro se prior to entry of the Court's Order on counsel's motion to
                         withdraw 93 . Any motions filed by Plaintiff prior to entry of such Order
                         will be stricken. Signed by Magistrate Judge Anthony E. Porcelli on
                         3/14/2017. (JMF) (Entered: 03/14/2017)
     03/14/2017   117    ENDORSED ORDER granting 105 motion to stay; denying without
                         prejudice 105 Motion for Extension of Time to File Response/Reply. The
                         summary judgment deadlines are stayed through and including
                         Magistrate Porcelli's hearing scheduled for March 21, 2017. The Court
                         will issue a supplemental scheduling order based on the outcome of the
                         hearing. Signed by Judge Elizabeth A. Kovachevich on 3/14/2017. (EJJ)
                         (Entered: 03/14/2017)
     03/16/2017   118    Unopposed MOTION for miscellaneous relief, specifically Reschedule Pretrial
                         Conference by University of South Florida Board of Trustees. (McCrea,
                         Richard) (Entered: 03/16/2017)
     03/20/2017   119    ENDORSED ORDER granting 118 Motion. The Pretrial Conference will
                         be rescheduled by separate notice. Signed by Magistrate Judge Anthony
                         E. Porcelli on 3/20/2017. (JMF) (Entered: 03/20/2017)
     03/20/2017   120    NOTICE OF RESCHEDULING HEARING: The Final Pretrial Conference
                         hearing previously scheduled for 06/07/2017 is rescheduled. New scheduling
                         date and time: Final Pretrial Conference set for 6/14/2017 at 10:00 AM in
                         Tampa Courtroom 10 A before Magistrate Judge Anthony E. Porcelli (JMF)
                         (Entered: 03/20/2017)
     03/21/2017   121    Minute Entry. Proceedings held before Magistrate Judge Anthony E. Porcelli:
                         MOTION HEARING held on 3/21/2017 re 99 MOTION to Compel Discovery
                         filed by Angela W. DeBose, 100 MOTION for miscellaneous relief,
                         specifically to Reopen Discovery For Limited Purposes and Memorandum of
                         Law filed by Angela W. DeBose, 93 MOTION for James Thompson and
                         Kathryn Hopkinson to withdraw as attorney filed by Angela W. DeBose, 98
                         MOTION for clarification re 86 Order on Motion for SanctionsOrder on
                         motion to compel filed by Angela W. DeBose, 96 MOTION for miscellaneous
                         relief, specifically to continue pro se filed by Angela W. DeBose. (digital)
                         (LV) (Entered: 03/21/2017)
     03/21/2017   122    ORDER granting 93 Motion to Withdraw as Attorney, Attorney Kathryn
                         Comly Hopkinson and James Moten Thompson terminated; granting 96
                         Motion to Continue Pro Se; denying 98 Motion for clarification; granting
                         in part and denying in part 99 Motion to Compel ; denying 100 Motion to
                         Reopen Discovery. See Order for details. Signed by Magistrate Judge
                         Anthony E. Porcelli on 3/21/2017. (JMF) (Entered: 03/21/2017)
     03/29/2017   123    MOTION for sanctions by Angela W. DeBose. (Attachments: # 1
                         Exhibit)(LSS) (Entered: 03/29/2017)
     03/29/2017   124    AFFIDAVIT of Angela DeBose re: 123 MOTION for sanctions by Angela W.
                         DeBose. (Attachments: # 1 Exhibit A−P, # 2 Exhibit)(LSS) (Entered:
                         03/29/2017)
     04/03/2017   125    NOTICE of Filing by Angela W. DeBose re 123 MOTION for sanctions.
                         (AMD) (Entered: 04/03/2017)

                                                                                                        13
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 15 of 107 PageID 8894



     04/10/2017   126    Unopposed MOTION for Extension of Time to File Response/Reply as to 122
                         Order on Motion to Withdraw as AttorneyOrder on Motion for Miscellaneous
                         ReliefOrder on motion for clarificationOrder on motion to compel by Ellucian
                         Company, L.P., Ellucian, L.P.. (Doud, Kimberly) Motions referred to
                         Magistrate Judge Anthony E. Porcelli. (Entered: 04/10/2017)
     04/11/2017   127    ENDORSED ORDER granting 126 Motion for Extension of Time to File
                         Response/Reply. Responses due on or before 4/20/2017. Signed by
                         Magistrate Judge Anthony E. Porcelli on 4/11/2017. (JMF) (Entered:
                         04/11/2017)
     04/12/2017   128    MEMORANDUM in opposition re 123 Motion for Sanctions filed by
                         University of South Florida Board of Trustees. (McCrea, Richard) (Entered:
                         04/12/2017)
     04/18/2017   129    MOTION for leave to file reply to University of South Florida Board of
                         Trustee's response to plaintiff's motion for sanctions. by Angela W. DeBose.
                         (Attachments: # 1 Reply)(LSS) (Entered: 04/20/2017)
     04/27/2017   130    ENDORSED ORDER granting 129 Motion for Leave to File. Plaintiff
                         shall have five (5) days from the date of this Order to file her reply.
                         Signed by Magistrate Judge Anthony E. Porcelli on 4/27/2017. (JMF)
                         (Entered: 04/27/2017)
     04/27/2017   131    NOTICE of hearing on motion re 123 MOTION for sanctions. Motion Hearing
                         set for 5/23/2017 at 10:00 AM in Tampa Courtroom 10 A before Magistrate
                         Judge Anthony E. Porcelli. (JMF) (Entered: 04/27/2017)
     04/28/2017   132    THIRD MOTION to Compel Discovery by Angela W. DeBose. (LSS)
                         Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
                         05/01/2017)
     05/01/2017   135    RESPONSE re 128 Memorandum in opposition filed by Angela W. DeBose.
                         (LSS) (Entered: 05/02/2017)
     05/02/2017   133    NOTICE of hearing on motion re 132 MOTION to Compel Discovery. Motion
                         Hearing set for 5/23/2017 at 10:00 AM in Tampa Courtroom 10 A before
                         Magistrate Judge Anthony E. Porcelli. (JMF) (Entered: 05/02/2017)
     05/02/2017   134    RESPONSE/REPLY re 128 Memorandum in opposition filed by Angela W.
                         DeBose. (LSS) (Entered: 05/02/2017)
     05/11/2017   136    RESPONSE in Opposition re 132 MOTION to Compel Discovery filed by
                         Ellucian Company, L.P., Ellucian, L.P.. (Attachments: # 1 Exhibit A, # 2
                         Exhibit B, # 3 Exhibit C)(Doud, Kimberly) (Entered: 05/11/2017)
     05/15/2017   137    MOTION for leave to file reply by Angela W. DeBose. (LSS) (Attachment(s):
                         # 1 Proposed Reply) (LSS). (Entered: 05/16/2017)
     05/17/2017   138    ENDORSED ORDER denying 137 Motion for Leave to File Reply. Signed
                         by Magistrate Judge Anthony E. Porcelli on 5/17/2017. (JMF) (Entered:
                         05/17/2017)
     05/23/2017   139    ORDER granting in part and denying in part 132 Motion to Compel
                         Discovery. See Order for details. Signed by Magistrate Judge Anthony E.
                         Porcelli on 5/23/2017. (JMF) (Entered: 05/23/2017)

                                                                                                        14
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 16 of 107 PageID 8895



     05/23/2017   140    Minute Entry. Proceedings held before Magistrate Judge Anthony E. Porcelli:
                         MOTION HEARING held on 5/23/2017 re 132 MOTION to Compel
                         Discovery filed by Angela W. DeBose, 123 MOTION for sanctions filed by
                         Angela W. DeBose. (digital) (LV) (Entered: 05/23/2017)
     05/25/2017   141    ORDER re 132 MOTION to Compel Discovery filed by Angela W.
                         DeBose. To the extent that the motion requests that Defendant Ellucian
                         Company, L.P., produce un−redacted documents, such request is
                         DENIED. See Order for details. Signed by Magistrate Judge Anthony E.
                         Porcelli on 5/25/2017. (JMF) (Entered: 05/25/2017)
     05/25/2017   142    NOTICE CANCELING TRIAL scheduled for the July 2017 trial term. A
                         separate notice or order will be issued resetting the trial date. (SMB) (Entered:
                         05/25/2017)
     05/25/2017   143    NOTICE canceling Final Pretrial Conference scheduled for 6/14/2017. (JMF)
                         (Entered: 05/25/2017)
     08/07/2017   144    ORDER denying 123 Motion for Sanctions. Signed by Magistrate Judge
                         Anthony E. Porcelli on 8/7/2017. (JMF) (Entered: 08/07/2017)
     08/07/2017   145    ENDORSED ORDER directing Plaintiff to respond to 75 MOTION for
                         summary judgment filed by University of South Florida Board of
                         Trustees and 68 MOTION for summary judgment filed by Ellucian, L.P.,
                         Ellucian Company, L.P. within 14 days based on resolution of 144 Order
                         on Motion for Sanctions. Signed by Judge Elizabeth A. Kovachevich on
                         8/7/2017. (EJJ) (Entered: 08/07/2017)
     08/09/2017   146    MOTION for Extension of Time to File Response/Reply as to 68 MOTION
                         for summary judgment by Ellucian Company, L.P., Ellucian, L.P.., 75
                         MOTION for summary judgment by University of South Florida Board of
                         Trustees by Angela W. DeBose. (LSS) Motions referred to Magistrate Judge
                         Anthony E. Porcelli. Modified on 8/11/2017 (LD). (Entered: 08/10/2017)
     08/11/2017   147    ENDORSED ORDER granting in part and denying in part 146 Motion
                         for Extension of Time to File Response/Reply to 68 MOTION for
                         summary judgment , 75 MOTION for summary judgment . Responses
                         due by 9/5/2017. The Court does not anticipate granting any further
                         extension of time to respond to the pending motions for summary
                         judgment. Signed by Judge Elizabeth A. Kovachevich on 8/11/2017. (EJJ)
                         (Entered: 08/11/2017)
     08/17/2017   148    MOTION for Leave to File Excess Pages by Angela W. DeBose. (LSS)
                         (Entered: 08/22/2017)
     08/23/2017   149    ENDORSED ORDER granting 148 Motion for Leave to File Excess
                         Pages. Signed by Judge Elizabeth A. Kovachevich on 8/23/2017. (EJJ)
                         (Entered: 08/23/2017)
     08/29/2017   151    RESPONSE in Opposition re 68 MOTION for summary judgment filed by
                         Angela W. DeBose. (LSS) (Entered: 08/31/2017)
     08/30/2017   150    CERTIFICATE of conference re 36 Case management and scheduling order
                         by Angela W. DeBose. (LSS) (Entered: 08/31/2017)
     08/30/2017   152

                                                                                                             15
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 17 of 107 PageID 8896



                         STATEMENT of disputed facts re: 68 MOTION for summary judgment by
                         Angela W. DeBose.. (LSS) (Entered: 08/31/2017)
     08/30/2017   153    AFFIDAVIT of Shruti Kumar re: 151 Response in Opposition to Motion by
                         Angela W. DeBose. (LSS) (Entered: 08/31/2017)
     08/30/2017   154    AFFIDAVIT of Bea Smith re: 151 Response in Opposition to Motion by
                         Angela W. DeBose. (LSS) (Entered: 08/31/2017)
     08/30/2017   155    AFFIDAVIT of Kimberly Bushe−Whiteman re: 151 Response in Opposition
                         to Motion by Angela W. DeBose. (LSS) (Entered: 08/31/2017)
     08/30/2017   156    AFFIDAVIT of Paul Dosal re: 151 Response in Opposition to Motion by
                         Angela W. DeBose. (LSS) (Entered: 08/31/2017)
     08/30/2017   157    AFFIDAVIT of Anthony Embry re: 151 Response in Opposition to Motion by
                         Angela W. DeBose. (LSS) (Entered: 09/01/2017)
     08/30/2017   158    AFFIDAVIT of Patricia Grossman re: 151 Response in Opposition to Motion
                         by Angela W. DeBose. (LSS) (Entered: 09/01/2017)
     08/30/2017   159    NOTICE of filing deposition excerpt of Robert Sullins by Angela W. DeBose
                         re 151 Response in Opposition to Motion (LSS) (Entered: 09/01/2017)
     08/30/2017   160    NOTICE of filing deposition of Caurie Waddell by Angela W. DeBose re 151
                         Response in Opposition to Motion (LSS) (Entered: 09/01/2017)
     08/30/2017   161    AFFIDAVIT of Ralph Wilcox re: 151 Response in Opposition to Motion by
                         Angela W. DeBose. (LSS) (Entered: 09/01/2017)
     08/30/2017   162    AFFIDAVIT of Andrea Diamond re: 151 Response in Opposition to Motion
                         by Angela W. DeBose. (LSS) (Entered: 09/01/2017)
     08/30/2017   163    NOTICE of filing deposition excerpts of Angela Debose by Angela W.
                         DeBose re 151 Response in Opposition to Motion (LSS) (Entered:
                         09/01/2017)
     08/30/2017   164    AFFIDAVIT of Angela Debose re: 151 Response in Opposition to Motion by
                         Angela W. DeBose. (LSS) (Entered: 09/01/2017)
     08/30/2017   165    NOTICE of filing exhibits by Angela W. DeBose re 151 Response in
                         Opposition to Motion (LSS) (Entered: 09/01/2017)
     08/30/2017   166    NOTICE of filing production documents by Angela W. DeBose re 151
                         Response in Opposition to Motion (LSS) (Entered: 09/01/2017)
     09/01/2017   172    NOTICE OF APPEAL as to 144 Order on Motion for Sanctions by Angela W.
                         DeBose. Filing fee $ 505, receipt number TPA−45642. (Attachments: # 1
                         Exhibit)(LSS) (Entered: 09/06/2017)
     09/05/2017   168    MOTION for Leave to File Excess Pages by Angela W. DeBose. (LSS)
                         (Entered: 09/06/2017)
     09/05/2017   169    MOTION for summary judgment by Angela W. DeBose. (LSS) (Entered:
                         09/06/2017)
     09/05/2017   170    STATEMENT of disputed facts re: 169 MOTION for summary judgment by
                         Angela W. DeBose.. (LSS) (Entered: 09/06/2017)

                                                                                                     16
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 18 of 107 PageID 8897



     09/05/2017   171    CERTIFICATE of conference re 36 Case management and scheduling order
                         by Angela W. DeBose. (LSS) (Entered: 09/06/2017)
     09/05/2017   174    AFFIDAVIT of Angela Debose re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   175    NOTICE of filing deposition excerpts of Angela DeBose by Angela W.
                         DeBose re 169 MOTION for summary judgment (LSS) (Entered: 09/07/2017)
     09/05/2017   176    AFFIDAVIT of Shruti Kumar re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   177    AFFIDAVIT of Saba Baptiste re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   178    AFFIDAVIT of Kimberly Bushe−Whiteman re: 169 MOTION for summary
                         judgment by Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   179    AFFIDAVIT of Bea Smith re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   180    AFFIDAVIT of Anthony Embry re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   181    AFFIDAVIT of Paul Dosal re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   182    AFFIDAVIT of Ralph Wilcox re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   183    AFFIDAVIT of Alexis Mootoo re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   184    NOTICE of filing the deposition of Caurie Waddell by Angela W. DeBose re
                         169 MOTION for summary judgment (LSS) (Entered: 09/07/2017)
     09/05/2017   185    NOTICE of filing deposition excerpts of Robert Sullins by Angela W. DeBose
                         re 169 MOTION for summary judgment (LSS) (Entered: 09/07/2017)
     09/05/2017   186    AFFIDAVIT of Andrea Diamond re: 169 MOTION for summary judgment by
                         Angela W. DeBose. (LSS) (Entered: 09/07/2017)
     09/05/2017   187    NOTICE of filing of production documents by Angela W. DeBose re 169
                         MOTION for summary judgment (LSS) (Entered: 09/07/2017)
     09/05/2017   188    NOTICE of filing exhibits by Angela W. DeBose re 169 MOTION for
                         summary judgment (LSS) (LSS). (Entered: 09/07/2017)
     09/06/2017   167    ENDORSED ORDER denying as moot 65 Motion ; denying as moot 65
                         Motion to Continue. Signed by Judge Elizabeth A. Kovachevich on
                         9/6/2017. (EJJ) (Entered: 09/06/2017)
     09/06/2017   173    TRANSMITTAL of initial appeal package to USCA consisting of copies of
                         notice of appeal, docket sheet, order/judgment being appealed, and motion, if
                         applicable to USCA re 172 Notice of appeal. Eleventh Circuit Transcript
                         information form forwarded to pro se litigants and available to counsel at
                         www.flmd.uscourts.gov under Forms and Publications/General. (LSS)
                         (Entered: 09/06/2017)
                                                                                                         17
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 19 of 107 PageID 8898



     09/08/2017   189    MOTION for leave to file enter reply in support of motion for summary
                         judgment and memorandum of law in support thereof by Ellucian, L.P..
                         (Doud, Kimberly) (Entered: 09/08/2017)
     09/08/2017   193    CERTIFICATE of interested persons and corporate disclosure statement by
                         Angela W. DeBose. (LMD) (Entered: 09/13/2017)
     09/08/2017   194    RESPONSE in Opposition re 189 MOTION for leave to file enter reply in
                         support of motion for summary judgment and memorandum of law in support
                         thereof filed by Angela W. DeBose. (LMD) (Entered: 09/13/2017)
     09/08/2017   195    DESIGNATION of Record on Appeal by Angela W. DeBose re 172 Notice of
                         appeal (LMD) (Entered: 09/13/2017)
     09/08/2017   196    NOTICE to Court Reporter by Angela W. DeBose (LMD) (Entered:
                         09/13/2017)
     09/13/2017   190    ENDORSED ORDER granting 189 Motion for Leave to File 10 page
                         reply on or before September 22, 2017. Signed by Judge Elizabeth A.
                         Kovachevich on 9/13/2017. (EJJ) (Entered: 09/13/2017)
     09/13/2017   191    NOTICE by University of South Florida Board of Trustees of Withdrawal as
                         Co−Counsel (McCrea, Richard) (Entered: 09/13/2017)
     09/13/2017   192    MOTION for leave to file to File a Reply by University of South Florida
                         Board of Trustees. (McCrea, Richard) (Entered: 09/13/2017)
     09/14/2017   197    ENDORSED ORDER granting 192 Motion for Leave to File reply not to
                         exceed 10 pages on or before September 22, 2017. Signed by Judge
                         Elizabeth A. Kovachevich on 9/14/2017. (EJJ) (Entered: 09/14/2017)
     09/14/2017   198    ENDORSED ORDER granting 168 Motion for Leave to File Excess
                         Pages. Signed by Judge Elizabeth A. Kovachevich on 9/14/2017. (EJJ)
                         (Entered: 09/14/2017)
     09/15/2017   199    COURT REPORTER ACKNOWLEDGMENT by Bill Jones re 172 Notice of
                         appeal Estimated transcript filing date: 10/16/17. (HWJ) (Entered: 09/15/2017)
     09/15/2017   200    COURT REPORTER ACKNOWLEDGMENT by David J. Collier re 172
                         Notice of appeal Estimated transcript filing date: February 8, 2017. USCA
                         number: 17−14025−F. (DJC) (Entered: 09/15/2017)
     09/15/2017   201    MOTION to Strike Plantiff's Expert Testimony by University of South Florida
                         Board of Trustees. (McCrea, Richard) Motions referred to Magistrate Judge
                         Anthony E. Porcelli. (Entered: 09/15/2017)
     09/18/2017   202    NOTIFICATION that transcript has been filed by David Collier re: 172 Notice
                         of appeal. USCA number: 17−14025−F. (DJC) (Entered: 09/18/2017)
     09/18/2017   203    DESIGNATION of Record on Appeal (supplement) by Angela W. DeBose re
                         172 Notice of appeal (LMD) (Entered: 09/19/2017)
     09/19/2017   204    MOTION for Extension of Time to File Response/Reply as to 201 MOTION
                         to Strike Plantiff's Expert Testimony by Angela W. DeBose. (LSS) Motions
                         referred to Magistrate Judge Anthony E. Porcelli. (Entered: 09/20/2017)
     09/22/2017   205

                                                                                                          18
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 20 of 107 PageID 8899



                           REPLY to Response to Motion re 68 MOTION for summary judgment filed
                           by Ellucian Company, L.P., Ellucian, L.P.. (Doud, Kimberly) Modified text on
                           9/25/2017 (LSS). (Entered: 09/22/2017)
     09/22/2017   206      RESPONSE to Motion re 169 MOTION for summary judgment and Reply to
                           Plaintiff's Opposition to Defendant USFBOT's Motion for Summary Judgment
                           filed by University of South Florida Board of Trustees. (Attachments: # 1
                           Exhibit A)(McCrea, Richard) (Entered: 09/22/2017)
     09/27/2017   207      MOTION for miscellaneous relief, specifically for permission to file
                           electronically by Angela W. DeBose. (LSS) (Entered: 09/29/2017)
     09/27/2017   208      MOTION to Strike 205 REPLY to Response in Opposition to Motion,
                           ALTERNATIVELY MOTION for leave to file Sure−Reply re 205 REPLY to
                           Response in Opposition to Motion by Angela W. DeBose. (LSS) Motions
                           referred to Magistrate Judge Anthony E. Porcelli. (Entered: 09/29/2017)
     09/27/2017   209      NOTICE of unavailability by Angela W. DeBose from October 8, 2017 to
                           October 12, 2017 and October 27, 2017. (LSS) (Entered: 09/29/2017)
     09/29/2017   210   45 OPINION AND ORDER granting in part and denying in part 75
                           MOTION for summary judgment , 68 MOTION for summary judgment .
                           See order for details. Signed by Judge Elizabeth A. Kovachevich on
                           9/29/2017. (EJJ) (Entered: 09/29/2017)
     09/29/2017   211      ENDORSED ORDER granting 201 Motion to Strike for the reasons set
                           forth in 210 Opinion and order. Signed by Judge Elizabeth A.
                           Kovachevich on 9/29/2017. (EJJ) (Entered: 09/29/2017)
     09/29/2017   212      ENDORSED ORDER denying as moot 204 Motion for Extension of Time
                           to File Response/Reply. Signed by Judge Elizabeth A. Kovachevich on
                           9/29/2017. (EJJ) (Entered: 09/29/2017)
     09/29/2017   213      ENDORSED ORDER denying as moot 208 Motion to Strike ; denying as
                           moot 208 Motion for Leave to File. Signed by Judge Elizabeth A.
                           Kovachevich on 9/29/2017. (EJJ) (Entered: 09/29/2017)
     09/29/2017   214      ORDER granting 207 Motion to file electronically. Signed by Judge
                           Elizabeth A. Kovachevich on 9/29/2017. (EJJ) (Entered: 09/29/2017)
     09/29/2017   215      MOTION to Strike 206 Response to motion by Angela W. DeBose. (LSS)
                           Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
                           10/02/2017)
     09/29/2017   216      MOTION for leave to file reply to defendant USFBOT'S opposition to
                           Plaintiff's cross motion for summary judgment by Angela W. DeBose. (LSS)
                           (Entered: 10/02/2017)
     10/02/2017   217      MOTION for Reconsideration re 210 Opinion and order by Angela W.
                           DeBose. (LSS) (Entered: 10/02/2017)
     10/02/2017   218      ENDORSED ORDER denying as moot 215 Motion to Strike. Signed by
                           Judge Elizabeth A. Kovachevich on 10/2/2017. (EJJ) (Entered: 10/02/2017)
     10/02/2017   219      ENDORSED ORDER denying as moot 216 Motion for Leave to File.
                           Signed by Judge Elizabeth A. Kovachevich on 10/2/2017. (EJJ) (Entered:
                           10/02/2017)
                                                                                                          19
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 21 of 107 PageID 8900



     10/16/2017   220    MEMORANDUM in opposition re 217 Motion for Reconsideration TO
                         PLAINTIFF'S MOTION FOR RECONSIDERATION OF THE SEPTEMBER
                         29, 2017 ORDER filed by Ellucian Company, L.P., Ellucian, L.P.. (Doud,
                         Kimberly) (Entered: 10/16/2017)
     10/17/2017   221    MEMORANDUM in opposition re 217 Motion for Reconsideration filed by
                         University of South Florida Board of Trustees. (McCrea, Richard) (Entered:
                         10/17/2017)
     10/18/2017   222    TRANSCRIPT of Hearing held on 03−21−17 before Judge Anthony E.
                         Porcelli re 172 Notice of appeal. Court Reporter/Transcriber Bill Jones,
                         Telephone number 813−301−5024. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter/Transcriber before
                         the deadline for Release of Transcript Restriction. After that date it may be
                         obtained through PACER or purchased through the Court Reporter. Redaction
                         Request due 11/8/2017, Redacted Transcript Deadline set for 11/20/2017,
                         Release of Transcript Restriction set for 1/16/2018. (HWJ) (Entered:
                         10/18/2017)
     10/18/2017   223    TRANSCRIPT of Hearing held on 05−23−17 before Judge Anthony E.
                         Porcelli re 172 Notice of appeal. Court Reporter/Transcriber Bill Jones,
                         Telephone number 813−301−5024. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter/Transcriber before
                         the deadline for Release of Transcript Restriction. After that date it may be
                         obtained through PACER or purchased through the Court Reporter. Redaction
                         Request due 11/8/2017, Redacted Transcript Deadline set for 11/20/2017,
                         Release of Transcript Restriction set for 1/16/2018. (HWJ) (Entered:
                         10/18/2017)
     10/18/2017   224    NOTICE to counsel of filing of OFFICIAL TRANSCRIPT. The parties have
                         seven (7) calendar days to file with the court a Notice of Intent to Request
                         Redaction of this transcript. If no such Notice is filed, the transcript may be
                         made remotely electronically available to the public without redaction after 90
                         calendar days. Any party needing a copy of the transcript to review for
                         redaction purposes may purchase a copy from the court reporter or view the
                         document at the clerk's office public terminal. Court Reporter: Bill Jones.
                         (HWJ) (Entered: 10/18/2017)
     10/18/2017   225    NOTIFICATION that transcript has been filed by Bill Jones re: 172 Notice of
                         appeal. (HWJ) (Entered: 10/18/2017)
     10/26/2017   226    CERTIFICATE of interested persons and corporate disclosure statement by
                         Angela W. DeBose. (LMD) (Entered: 10/26/2017)
     10/26/2017   227    NOTICE of filing of transcript order forms by Angela W. DeBose (LMD)
                         (Entered: 10/26/2017)
     10/26/2017   228    ORDER denying 217 Motion for Reconsideration. Signed by Judge
                         Elizabeth A. Kovachevich on 10/26/2017. (EJJ) (Entered: 10/26/2017)
     10/26/2017   229    NOTICE OF APPEAL as to 210 Opinion and order by Angela W. DeBose.
                         Filing fee not paid. (DeBose, Angela) (Entered: 10/26/2017)
     10/27/2017   230    TRANSMITTAL of initial appeal package to USCA consisting of copies of
                         notice of appeal, docket sheet, order/judgment being appealed, and motion, if

                                                                                                           20
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 22 of 107 PageID 8901



                         applicable to USCA re 229 Notice of appeal. Eleventh Circuit Transcript
                         information form available to pro se litigants and counsel at
                         www.flmd.uscourts.gov under Forms and Publications/General. (JNB)
                         (Entered: 10/27/2017)
     10/27/2017   231    STATUS report by University of South Florida. (McCrea, Richard) (Entered:
                         10/27/2017)
     10/30/2017   232    NOTICE by Angela W. DeBose to Clerk to Correct the Record on Appeal
                         (Attachments: # 1 Exhibit A)(DeBose, Angela) (Entered: 10/30/2017)
     10/30/2017   233    NOTICE of hearing: Jury Trial set for term commencing 10/1/2018 at 10:00
                         AM in Tampa Courtroom 14A before Judge Elizabeth A. Kovachevich. (SRC)
                         (Entered: 10/30/2017)
     10/31/2017   234    MOTION to Amend/Correct the Record by Angela W. DeBose. (Attachments:
                         # 1 Exhibit A)(DeBose, Angela) (Entered: 10/31/2017)
     11/03/2017          USCA appeal fees received $ 505 receipt number tpa46864 re 229 Notice of
                         appeal filed by Angela W. DeBose (ARC) (Entered: 11/03/2017)
     11/03/2017          TRANSMITTAL to USCA forwarding Appeal filing fee re 229 Notice of
                         appeal USCA number: 17−14793−H. (LMD) (Entered: 11/03/2017)
     11/07/2017   235    NOTICE by Angela W. DeBose of Filing of Transcript Order Form (DeBose,
                         Angela) (Entered: 11/07/2017)
     11/07/2017   236    TRANSCRIPT information form filed by Angela W. DeBose re 229 Notice of
                         appeal. USCA number: 17−14793−H. (LMD) (Entered: 11/08/2017)
     11/24/2017   237    ORDER of USCA: Motion to dismiss appeal for lack of jurisdiction filed by
                         Appellee University of South Florida Board of Trustees is GRANTED.
                         Motion to supplement the record filed by Appellant Angela W. DeBose is
                         DENIED as MOOT as to 172 Notice of appeal filed by Angela W. DeBose.
                         EOD: 11/20/17; USCA number: 17−14025−F. (JNB) (Entered: 11/24/2017)
     12/08/2017   238    MOTION for relief from judgment re 210 Opinion and order on the basis of
                         fraud by Angela W. DeBose. (Attachments: # 1 Affidavit Plaintiff Angela
                         DeBose, # 2 Exhibit A thru F−1, # 3 Exhibit F−2 thru K, # 4 Exhibit L thru
                         N)(DeBose, Angela) (Entered: 12/08/2017)
     12/18/2017   239    RESPONSE in Opposition re 238 MOTION for relief from judgment re 210
                         Opinion and order on the basis of fraud filed by University of South Florida
                         Board of Trustees. (McCrea, Richard) (Entered: 12/18/2017)
     12/20/2017   240    MEMORANDUM in opposition re 238 Motion for relief from judgment filed
                         by Ellucian Company, L.P., Ellucian, L.P.. (Doud, Kimberly) (Entered:
                         12/20/2017)
     12/28/2017   241    ORDER of USCA dismissing as to 229 Notice of appeal filed by Angela W.
                         DeBose. EOD: 12/26/17; USCA number: 17−14793−HH. (AG) (Entered:
                         12/28/2017)
     12/29/2017   242    ENDORSED ORDER denying as moot 234 motion to amend/correct
                         based on order of USCA dismissing notice of appeal [Doc. No. 241].
                         Signed by Judge Elizabeth A. Kovachevich on 12/29/2017. (EJJ) (Entered:
                         12/29/2017)
                                                                                                        21
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 23 of 107 PageID 8902



     01/05/2018   243    Second MOTION to Amend/Correct Clerical Errors by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 01/05/2018)
     01/08/2018   244    ORDER of USCA that the appellant's motion to reconsider is granted in part
                         and denied in part as to 172 Notice of appeal filed by Angela W. DeBose.
                         EOD: 1/4/18; USCA number: 17−14025−F. (AG) (Entered: 01/08/2018)
     01/12/2018   245    MOTION to Alter Judgment as Final and Appealable by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 01/12/2018)
     01/19/2018   246    NOTICE of Appearance by Cayla Elizabeth McCrea on behalf of University
                         of South Florida Board of Trustees (McCrea, Cayla) (Entered: 01/19/2018)
     01/25/2018   247    RESPONSE in Opposition re 245 MOTION to Alter Judgment as Final and
                         Appealable filed by University of South Florida Board of Trustees. (McCrea,
                         Richard) (Entered: 01/25/2018)
     01/25/2018   248    MEMORANDUM in opposition re 245 Motion to Alter Judgment filed by
                         Ellucian Company, L.P., Ellucian, L.P.. (Doud, Kimberly) (Entered:
                         01/25/2018)
     01/25/2018   249    RESPONSE in Opposition re 245 MOTION to Alter Judgment as Final and
                         Appealable (Corrected) filed by University of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 01/25/2018)
     03/04/2018   250    MOTION for Recusal of District Judge by Angela W. DeBose. (DeBose,
                         Angela) (Entered: 03/04/2018)
     03/07/2018   251    MOTION for miscellaneous relief, specifically for Leave to Take Videotaped
                         Deposition De Bene Esse by University of South Florida Board of Trustees.
                         (McCrea, Cayla) (Entered: 03/07/2018)
     03/09/2018   252    ORDER denying 250 Motion To Recuse District Judge. See Order for
                         details. Signed by Judge Elizabeth A. Kovachevich on 3/9/2018. (RLH)
                         (Entered: 03/09/2018)
     03/09/2018   253    A review of the file reveals that Defendants have not filed a response to
                         243 Plaintiff's Motion for Leave to Correct Clerical Error. See M.D. Fla.
                         R. 3.01(b). Defendants are ORDERED to file a response to the Motion on
                         or before March 14, 2018 indicating whether Defendants oppose the relief
                         requested. Failure to so respond shall result in the Court considering the
                         Motion to be unopposed. Signed by Judge Elizabeth A. Kovachevich on
                         3/9/2018. (RLH) (Entered: 03/09/2018)
     03/11/2018   254    MOTION to Vacate 252 Order on motion for recusal of District Judge by
                         Angela W. DeBose. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                         C)(DeBose, Angela) (Entered: 03/12/2018)
     03/12/2018   255    NOTICE by Ellucian Company, L.P. OF FILING MOTION TO TRANSFER
                         RELATED CASE (Attachments: # 1 Exhibit Motion to Transfer Related
                         Case)(Doud, Kimberly) (Entered: 03/12/2018)
     03/12/2018   256    ORDER denying 254 Plaintiff's Motion to Vacate 252 Order Denying
                         Plaintiff's Motion for Recusal [sic] of District Judge. See Order for
                         details. Signed by Judge Elizabeth A. Kovachevich on 3/12/2018. (RLH)
                         (Entered: 03/12/2018)

                                                                                                       22
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 24 of 107 PageID 8903



     03/13/2018   257    RESPONSE to Motion re 243 Second MOTION to Amend/Correct Clerical
                         Errors filed by University of South Florida Board of Trustees. (McCrea,
                         Richard) (Entered: 03/13/2018)
     03/14/2018   258    RESPONSE to Motion re 243 Second MOTION to Amend/Correct Clerical
                         Errors filed by Ellucian Company, L.P., Ellucian, L.P.. (Doud, Kimberly)
                         (Entered: 03/14/2018)
     03/16/2018   259    RESPONSE in Opposition re 251 MOTION for miscellaneous relief,
                         specifically for Leave to Take Videotaped Deposition De Bene Esse and
                         Memorandum of Law filed by Angela W. DeBose. (DeBose, Angela) (Entered:
                         03/16/2018)
     03/16/2018   260    RESPONSE in Opposition re 251 MOTION for miscellaneous relief,
                         specifically for Leave to Take Videotaped Deposition De Bene Esse Corrected
                         filed by Angela W. DeBose. (DeBose, Angela) (Entered: 03/16/2018)
     03/16/2018   261    ORDER granting 243 Motion for Leave to Correct Clerical Error. The
                         Court grants Plaintiff leave to correct the error in Document 174 as
                         detailed in this Order. Signed by Judge Elizabeth A. Kovachevich on
                         3/16/2018. (RLH) (Entered: 03/16/2018)
     03/19/2018   262    MOTION for clarification or Modification of Order by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 03/19/2018)
     03/23/2018   263    ORDER denying 238 Motion for Relief from Judgment for Fraud;
                         denying 245 Motion for Certification of Order as Final and Appealable.
                         See Order for details. Signed by Judge Elizabeth A. Kovachevich on
                         3/23/2018. (RLH) (LD). (Entered: 03/23/2018)
     03/23/2018   264    ENDORSED ORDER denying 262 Motion to Modify, Clarify, or Vacate
                         Order and Written Opinion. Signed by Judge Elizabeth A. Kovachevich
                         on 3/23/2018. (RLH) (Entered: 03/23/2018)
     03/24/2018   265    NOTICE by Angela W. DeBose of Filing Petition for Writ of Mandamus or
                         alternatively a Writ of Prohibition (Attachments: # 1 Petition for Writ of
                         Mandamus)(DeBose, Angela) (Entered: 03/24/2018)
     03/30/2018   266    MOTION to Vacate 263 Order on motion for relief from judgmentOrder on
                         Motion to Alter Judgment by Angela W. DeBose. (DeBose, Angela) (Entered:
                         03/30/2018)
     04/13/2018   267    RESPONSE in Opposition re 266 MOTION to Vacate 263 Order on motion
                         for relief from judgmentOrder on Motion to Alter Judgment AND
                         MEMORANDUM OF LAW filed by Ellucian Company, L.P., Ellucian, L.P..
                         (Doud, Kimberly) (Entered: 04/13/2018)
     04/16/2018   268    RESPONSE to Motion re 266 MOTION to Vacate 263 Order on motion for
                         relief from judgmentOrder on Motion to Alter Judgment filed by University of
                         South Florida Board of Trustees. (McCrea, Richard) (Entered: 04/16/2018)
     05/02/2018   269    NOTICE by University of South Florida Board of Trustees of Name and
                         E−Mail Change (Attachments: # 1 Exhibit A − Supreme Court
                         Approval)(Page, Cayla) (Entered: 05/02/2018)
     05/15/2018   270

                                                                                                        23
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 25 of 107 PageID 8904



                         NOTICE OF RESCHEDULING HEARING: This case was previously
                         scheduled for the trial term beginning 10/1/2018. New scheduling date and
                         time: Final Pretrial Conference set for AUGUST 14, 2018 at 11:00 AM in
                         Tampa Courtroom 10A before Magistrate Judge Anthony E. Porcelli. Jury
                         Trial set for (DATE CERTAIN) SEPTEMBER 4, 2018 at 10:00 AM in Tampa
                         Courtroom 14A before Judge Elizabeth A. Kovachevich. (SRC) Modified on
                         5/16/2018 (SRC). (Entered: 05/15/2018)
     05/17/2018   271    MOTION for miscellaneous relief, specifically for Protection From Trial
                         During Week of September 4, 2018 by University of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 05/17/2018)
     05/18/2018   272    ENDORSED ORDER granting 271 Motion for Protection from Trial
                         During the Week of September 4, 2018. New scheduling date and time:
                         Jury Trial set for (DATE CERTAIN) SEPTEMBER 10, 2018 at 10:00 AM
                         in Tampa Courtroom 14A before Judge Elizabeth A. Kovachevich. Signed
                         by Judge Elizabeth A. Kovachevich on 5/18/2018. (RLH) (Entered:
                         05/18/2018)
     05/18/2018   273    ORDER denying 251 Defendant University of South Florida Board of
                         Trustees' Motion for Leave to Take Videotaped Deposition De Bene Esse.
                         See Order for details. Signed by Judge Elizabeth A. Kovachevich on
                         5/18/2018. (RLH) (Entered: 05/18/2018)
     05/21/2018   274    NOTICE by Angela W. DeBose of Filing Time−Sensitive Motion for a Stay to
                         the Eleventh Circuit Court of Appeals (Attachments: # 1 Exhibit)(DeBose,
                         Angela) (Entered: 05/21/2018)
     05/25/2018   275    ORDER denying 266 Motion to Vacate Order. See Order for details.
                         Signed by Judge Elizabeth A. Kovachevich on 5/25/2018. (RLH) (Entered:
                         05/25/2018)
     05/29/2018   276    NOTICE OF APPEAL as to 263 Order on motion for relief from
                         judgmentOrder on Motion to Alter Judgment, 264 Order on motion for
                         clarification, 275 Order on Motion to Vacate by Angela W. DeBose. Filing fee
                         not paid. (DeBose, Angela) (Entered: 05/29/2018)
     05/29/2018   277    TRANSMITTAL of initial appeal package to USCA consisting of copies of
                         notice of appeal, docket sheet, order/judgment being appealed, and motion, if
                         applicable to USCA re 276 Notice of appeal. Eleventh Circuit Transcript
                         information form forwarded to pro se litigants and available to counsel at
                         www.flmd.uscourts.gov under Forms and Publications/General. (LD)
                         (Entered: 05/29/2018)
     06/01/2018   278    USCA ORDER denying Petition for Writ of Mandamus to the District Court.
                         Signed by USCA Judge. Entered on docket 5/31/18. USCA number:
                         18−11238−K. (JNB) (Entered: 06/01/2018)
     06/25/2018   279    NOTICE by Angela W. DeBose of Filing Motion for Sanctions (DeBose,
                         Angela) (Entered: 06/25/2018)
     06/25/2018   280    MOTION for sanctions by Angela W. DeBose. (DeBose, Angela) (Entered:
                         06/25/2018)
     06/25/2018   281    AFFIDAVIT of Angela DeBose re: 280 MOTION for sanctions In Support of
                         Sanctions by Angela W. DeBose. (Attachments: # 1 Exhibit A, # 2 Exhibit B −
                                                                                                         24
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 26 of 107 PageID 8905



                         transcript excerpts, # 3 Exhibit C, # 4 Exhibit D 3−5 − contract)(DeBose,
                         Angela) Modified text on 6/27/2018 (AG). (Entered: 06/25/2018)
     06/27/2018   282    ORDER of USCA: Pursuant to the 11th Cir.R.42−1(b), this appeal is
                         DISMISSED for want of prosecution because the appellant Angela W.
                         DeBose failed to pay the filing and docketing fees to the district court, or
                         alternatively, file a motion to proceed in forma pauperis in the district court
                         within the time fixed by the rules as to 276 Notice of appeal filed by Angela
                         W. DeBose. EOD: 6/26/18; USCA number: 18−12226−K. (JNB) (Entered:
                         06/27/2018)
     06/27/2018   283    NOTICE by Ellucian Company, L.P. re 279 Notice (Other), 280 MOTION for
                         sanctions REGARDING PLAINTIFF'S MOTION FOR SANCTIONS (Doud,
                         Kimberly) (Entered: 06/27/2018)
     06/29/2018   284    ENDORSED ORDER that Defendants shall respond to 280 Plaintiff's
                         Motion for Sanctions on or before July 9, 2018. Signed by Judge Elizabeth
                         A. Kovachevich on 6/29/2018. (RLH) (Entered: 06/29/2018)
     07/09/2018   285    RESPONSE in Opposition re 280 MOTION for sanctions filed by University
                         of South Florida Board of Trustees. (McCrea, Richard) (Entered: 07/09/2018)
     07/09/2018   286    RESPONSE in Opposition re 280 MOTION for sanctions filed by Ellucian
                         Company, L.P.. (Attachments: # 1 Exhibit A)(Doud, Kimberly) (Entered:
                         07/09/2018)
     07/10/2018   287    NOTICE of Appearance by Nancy A. Beyer on behalf of Ellucian Company,
                         L.P., Ellucian, L.P. (Beyer, Nancy) (Entered: 07/10/2018)
     07/11/2018   288    MOTION for leave to file Reply to Defendants' Opposition to Motion for
                         Sanctions by Angela W. DeBose. (DeBose, Angela) (Entered: 07/11/2018)
     07/11/2018   289    ENDORSED ORDER granting 288 Motion for Leave to File Reply.
                         Plaintiff's reply shall not exceed five (5) pages. Plaintiff shall file her reply
                         on or before July 18, 2018. Signed by Judge Elizabeth A. Kovachevich on
                         7/11/2018. (RLH) (Entered: 07/11/2018)
     07/17/2018   290    *** Terminated− Filer notified to re−file with signature page *** REPLY to
                         Response to Motion re 280 MOTION for sanctions Plaintiff's Reply to
                         USFBOT's Opposition to Motion for Sanctions filed by Angela W. DeBose.
                         (DeBose, Angela) Modified text and NEF regenerated on 7/17/2018 (KMM).
                         (Entered: 07/17/2018)
     07/17/2018   291    REPLY to Response to Motion re 280 MOTION for sanctions Plaintiff's Reply
                         to USFBOT's Opposition to Motion for Sanctions filed by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 07/17/2018)
     07/17/2018   292    REPLY to Response to Motion re 280 MOTION for sanctions Plaintiff's Reply
                         to Ellucian's Opposition to Motion for Sanctions filed by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 07/17/2018)
     07/20/2018   293    ENDORSED ORDER denying 280 Plaintiff's Motion for Sanctions. Upon
                         review, Plaintiff's Motion is nothing more than a thinly−veiled attempt to
                         challenge 210 the Court's summary judgment order. Plaintiff fails to
                         substantiate the allegations raised in her motion, and her motion is
                         otherwise not well−taken. As the Court previously indicated in 275 its

                                                                                                             25
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 27 of 107 PageID 8906



                         May 25, 2018 order, any motions directed at the Court's summary
                         judgment order that otherwise fail to raise meritorious bases for
                         reconsideration will be denied without further consideration. Signed by
                         Judge Elizabeth A. Kovachevich on 7/20/2018. (RLH) (Entered:
                         07/20/2018)
     07/23/2018          USCA appeal fees received $ 505 receipt number tpa051995 re 276 Notice of
                         appeal filed by Angela W. DeBose (ARC) (Entered: 07/23/2018)
     07/28/2018   294    MOTION for Reconsideration re 293 Order on Motion for Sanctions 280
                         Denying Requested Relief by Angela W. DeBose. (DeBose, Angela) (Entered:
                         07/28/2018)
     07/30/2018   295    MOTION to Strike 66 Memorandum in opposition 66 and 84 Affidavits as a
                         Sham by Angela W. DeBose. (Attachments: # 1 Exhibit Exhibits A−G, # 2
                         Affidavit 7−28−18 Affidavit of Delonjie Tyson, # 3 Exhibit 7−18−18
                         Deposition of Delonjie Tyson, # 4 Exhibit 4−12−18 Sworn Police Statement
                         of Kim Bushe−Whiteman, # 5 Affidavit 3−16−17 Affidavit of Kim
                         Bushe−Whiteman)(DeBose, Angela) Motions referred to Magistrate Judge
                         Anthony E. Porcelli. (Entered: 07/30/2018)
     07/30/2018   296    ENDORSED ORDER denying 294 Motion for Reconsideration. Signed by
                         Judge Elizabeth A. Kovachevich on 7/30/2018. (RLH) (Entered:
                         07/30/2018)
     07/30/2018   297    Emergency MOTION to Continue Trial Date and For Additional Time for
                         Trial by Angela W. DeBose. (Attachments: # 1 Exhibit 04−20−18 Deposition
                         of Ralph Wilcox, # 2 Exhibit 07−10−18 Deposition of Ralph Wilcox)(DeBose,
                         Angela) (Entered: 07/30/2018)
     07/31/2018   298    ENDORSED ORDER that, on or before August 2, 2018, Defendant
                         University of South Florida Board of Trustees shall file its response to 297
                         Plaintiff's emergency motion to continue trial. Signed by Judge Elizabeth
                         A. Kovachevich on 7/31/2018. (RLH) (Entered: 07/31/2018)
     08/01/2018   299    RESPONSE in Opposition re 297 Emergency MOTION to Continue Trial
                         Date and For Additional Time for Trial filed by University of South Florida
                         Board of Trustees. (McCrea, Richard) (Entered: 08/01/2018)
     08/01/2018   300    RESPONSE in Opposition re 295 MOTION to Strike 66 Memorandum in
                         opposition 66 and 84 Affidavits as a Sham filed by University of South Florida
                         Board of Trustees. (McCrea, Richard) (Entered: 08/01/2018)
     08/02/2018   301    MOTION for leave to file Reply to Defendant's Opposition to Motion to Strike
                         Affidavits as a Sham, for Sanctions, and for Default Judgment by Angela W.
                         DeBose. (DeBose, Angela) (Entered: 08/02/2018)
     08/02/2018   302    MOTION for leave to file A Reply to Defendant's Opposition to Continuance
                         by Angela W. DeBose. (DeBose, Angela) (Entered: 08/02/2018)
     08/02/2018   303    ENDORSED ORDER denying without prejudice 297 Motion to Continue.
                         Signed by Judge Elizabeth A. Kovachevich on 8/2/2018. (RLH) (Entered:
                         08/02/2018)
     08/02/2018   304    ENDORSED ORDER denying as moot 302 Motion for Leave to File.
                         Signed by Judge Elizabeth A. Kovachevich on 8/2/2018. (RLH) (Entered:

                                                                                                          26
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 28 of 107 PageID 8907



                         08/02/2018)
     08/03/2018   305    ENDORSED ORDER granting 301 Motion for Leave to File a Reply.
                         Plaintiff shall have seven days from the date of this order to file a reply,
                         not to exceed five pages in length. Signed by Magistrate Judge Anthony E.
                         Porcelli on 8/3/2018. (JMF) (Entered: 08/03/2018)
     08/06/2018   306    REPLY to Response to Motion re 301 MOTION for leave to file Reply to
                         Defendant's Opposition to Motion to Strike Affidavits as a Sham, for
                         Sanctions, and for Default Judgment filed by Angela W. DeBose. (DeBose,
                         Angela) (Entered: 08/06/2018)
     08/07/2018   307    NOTICE by University of South Florida Board of Trustees of Filing Pretrial
                         Statement (Attachments: # 1 Exhibit Pretrial Statement, # 2 Exhibit Exhibit A
                         to Pretrial Statement)(McCrea, Richard) (Entered: 08/07/2018)
     08/07/2018   308    MOTION to extend time to File a Pretrial Statement Pending the Court's
                         Review of Plaintiff's Motion to Strike Sham Affidavits, for Sanctions, and for
                         Default Judgment and Reply by Angela W. DeBose. (Attachments: # 1 Exhibit
                         Exhibit − Scheduling Emails)(DeBose, Angela) (Entered: 08/07/2018)
     08/08/2018   309    ENDORSED ORDER REFERRING MOTION: 308 MOTION to extend
                         time to File a Pretrial Statement Pending the Court's Review of Plaintiff's
                         Motion to Strike Sham Affidavits, for Sanctions, and for Default Judgment
                         and Reply filed by Angela W. DeBose. Signed by Judge Elizabeth A.
                         Kovachevich on 8/8/2018. (RLH) Motions referred to Magistrate Judge
                         Anthony E. Porcelli. (Entered: 08/08/2018)
     08/08/2018   310    ENDORSED ORDER denying 308 Motion to extend time. Any
                         outstanding issues will be addressed at the Final Pretrial Conference.
                         Signed by Magistrate Judge Anthony E. Porcelli on 8/8/2018. (JMF)
                         (Entered: 08/08/2018)
     08/14/2018   311    ENDORSED ORDER denying 295 Motion to Strike for the reasons
                         articulated during the Final Pretrial Conference. Signed by Magistrate
                         Judge Anthony E. Porcelli on 8/14/2018. (JMF) (Entered: 08/14/2018)
     08/14/2018   312    Minute Entry. Proceedings held before Magistrate Judge Anthony E. Porcelli:
                         FINAL PRETRIAL CONFERENCE held on 8/14/2018. (digital) (LV)
                         (Entered: 08/14/2018)
     08/14/2018   313    PRETRIAL ORDER. See Order for details. Signed by Magistrate Judge
                         Anthony E. Porcelli on 8/14/2018. (JMF) (Entered: 08/14/2018)
     08/15/2018   314    MOTION for clarification re 311 Order on Motion to Strike and for a Written
                         Opinion by Angela W. DeBose. (Attachments: # 1 Exhibit Exhibit A −
                         Accurate 07/15/2015 Shredding)(DeBose, Angela) (Entered: 08/15/2018)
     08/16/2018   315    NOTICE by University of South Florida Board of Trustees In Opposition to
                         Plaintiff's Motion for Clarification [Doc. 314] (Attachments: # 1 Exhibit
                         A)(McCrea, Richard) (Entered: 08/16/2018)
     08/18/2018   316    NOTICE OF APPEAL as to 296 Order on Motion for Reconsideration, 293
                         Order on Motion for Sanctions by Angela W. DeBose. Filing fee not paid.
                         (DeBose, Angela) (Entered: 08/18/2018)


                                                                                                          27
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 29 of 107 PageID 8908



     08/19/2018   317    Emergency MOTION to modify and/or Clarify the August 14, 2018 Pretrial
                         Order by Angela W. DeBose. (DeBose, Angela) (Entered: 08/19/2018)
     08/19/2018   318    ENDORSED ORDER REFERRING MOTION: 317 Emergency
                         MOTION to modify and/or Clarify the August 14, 2018 Pretrial Order
                         filed by Angela W. DeBose. Signed by Judge Elizabeth A. Kovachevich on
                         8/19/2018. (RLH) Motions referred to Magistrate Judge Anthony E.
                         Porcelli. (Entered: 08/19/2018)
     08/20/2018   319    TRANSMITTAL of initial appeal package to USCA consisting of copies of
                         notice of appeal, docket sheet, order/judgment being appealed, and motion, if
                         applicable to USCA re 316 Notice of appeal. Eleventh Circuit Transcript
                         information form forwarded to pro se litigants and available to counsel at
                         www.flmd.uscourts.gov under Forms and Publications/General. (LNR)
                         (Entered: 08/20/2018)
     08/20/2018   320    MOTION in limine regarding Alleged Policy Violations by USF Board of
                         Trustees, University of South Florida, University of South Florida Board of
                         Trustees. (Attachments: # 1 Exhibit 1 − USF Regulation Providing and
                         Obtaining Employment Reference Information, # 2 Exhibit 2 − USF
                         Regulation Separations from Employment)(McCrea, Richard) (Entered:
                         08/20/2018)
     08/20/2018   321    MOTION in limine regarding Dismissed Claims by USF Board of Trustees,
                         University of South Florida, University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   322    MOTION in limine regarding Hearsay by USF Board of Trustees, University
                         of South Florida, University of South Florida Board of Trustees. (McCrea,
                         Richard) (Entered: 08/20/2018)
     08/20/2018   323    MOTION in limine regarding the Parties Economic Standing by USF Board of
                         Trustees, University of South Florida, University of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   324    MOTION in limine regarding Employment Decisions or Complaints Involving
                         Other Employees by USF Board of Trustees, University of South Florida,
                         University of South Florida Board of Trustees. (McCrea, Richard) (Entered:
                         08/20/2018)
     08/20/2018   325    MOTION in limine regarding Alleged Discovery Misconduct by USF Board
                         of Trustees, University of South Florida, University of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   326    MOTION in limine regarding Plaintiff's Conspiracy Theory by USF Board of
                         Trustees, University of South Florida, University of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   327    MOTION in limine regarding Post Hoc Consultant's Report by USF Board of
                         Trustees, University of South Florida, University of South Florida Board of
                         Trustees. (Attachments: # 1 Exhibit 1 − AACRAO Consulting Report for
                         USF)(McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   328    MOTION in limine regarding Statistical Evidence by USF Board of Trustees,
                         University of South Florida, University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/20/2018)
                                                                                                          28
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 30 of 107 PageID 8909



     08/20/2018   329    MOTION in limine regarding Stray Remarks by USF Board of Trustees,
                         University of South Florida, University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   330    MOTION in limine regarding Time Barred Claims by USF Board of Trustees,
                         University of South Florida, University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   331    MOTION in limine regarding Vandalism by USF Board of Trustees,
                         University of South Florida, University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   332    MOTION in limine regarding Precluding Plaintiff from Testifying in a
                         Narrative by USF Board of Trustees, University of South Florida, University
                         of South Florida Board of Trustees. (McCrea, Richard) (Entered: 08/20/2018)
     08/20/2018   333    MOTION in limine by Angela W. DeBose. (DeBose, Angela) (Entered:
                         08/20/2018)
     08/21/2018   334    MOTION for leave to file Amendment or Alternatively File Additional
                         Motions in Limine by Angela W. DeBose. (DeBose, Angela) (Entered:
                         08/21/2018)
     08/21/2018   335    ENDORSED ORDER denying without prejudice 334 Motion for Leave to
                         Amend or Alternatively File Additional Motions In Limine. Local Rule
                         3.01 requires that the movant "include a concise statement of the precise
                         relief requested." Plaintiff's motion begins with a request that the Court
                         grant her leave to amend 333 her omnibus motion in limine , but then
                         ends with a request for leave to file a third amended complaint. Because
                         the Court is unsure of the precise relief she requests, Plaintiff's motion is
                         denied without prejudice to refile. Signed by Judge Elizabeth A.
                         Kovachevich on 8/21/2018. (RLH) (Entered: 08/21/2018)
     08/21/2018   336    MOTION for leave to file Amended Motion in Limine or Alternatively File
                         Additional Motions in Limine − CORRECTION (Doc. 334) by Angela W.
                         DeBose. (DeBose, Angela) (Entered: 08/21/2018)
     08/22/2018   337    ENDORSED ORDER finding as moot 336 Motion for Leave to File. Per
                         313 the Magistrate Judge's pretrial order, motions in limine are due to be
                         filed on or before August 31, 2018. Plaintiff is free to amend 333 her
                         omnibus motion, but it must be filed on or before August 31, 2018. Any
                         responses to the motions in limine shall be filed on or before 4:00 p.m. on
                         Thursday, September 6, 2018. To the extent the parties have questions
                         about the existing trial deadlines, they are directed to consult 36 the
                         Court's original Case Management and Scheduling Order, 313 the
                         Magistrate Judge's pretrial order, as well as the Local Rules of this
                         district regarding pretrial/trial procedures and requirements. The Court
                         notes that Plaintiff makes reference in her motion to her "future counsel."
                         However, no such counsel has filed a notice of appearance on her behalf,
                         and Plaintiff remains pro se in this action. Should Plaintiff retain counsel,
                         he or she shall promptly file a notice of appearance on the Court's docket.
                         Signed by Judge Elizabeth A. Kovachevich on 8/22/2018. (RLH) (Entered:
                         08/22/2018)
     08/22/2018   338

                                                                                                         29
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 31 of 107 PageID 8910



                         OBJECTION re 313 Order − August 14, 2018 Pretrial Order by Angela W.
                         DeBose by Angela W. DeBose. (DeBose, Angela) (Entered: 08/22/2018)
     08/23/2018   339    ORDER granting 317 Motion to for clarification to the extent stated
                         therein. Signed by Magistrate Judge Anthony E. Porcelli on 8/23/2018.
                         (JMF) (Entered: 08/23/2018)
     08/24/2018   340    MOTION to stay Pending An Evidentiary Hearing and/or Limited Deposition
                         Discovery by Angela W. DeBose. (DeBose, Angela) (Entered: 08/24/2018)
     08/24/2018   341    RESPONSE in Opposition re 340 MOTION to stay Pending An Evidentiary
                         Hearing and/or Limited Deposition Discovery filed by University of South
                         Florida Board of Trustees. (McCrea, Richard) (Entered: 08/24/2018)
     08/24/2018   342    ORDER denying 340 motion to stay. See Order for details. Signed by
                         Judge Elizabeth A. Kovachevich on 8/24/2018. (RLH) (Entered:
                         08/24/2018)
     08/26/2018   343    MOTION to stay Pending An Evidentiary Hearing and/or Limited Deposition
                         Discovery REVISED by Angela W. DeBose. (DeBose, Angela) (Entered:
                         08/26/2018)
     08/27/2018   344    ORDER referring case to mediation. The Mediation Conference is set for
                         THURSDAY, AUGUST 30, 2018 at 1:00 PM in Courtroom 12B of the
                         Sam M. Gibbons Federal Courthouse. All parties to this action shall have
                         representatives with full settlement authority present at the mediation
                         before Judge McCoun. This mediation is mandatory. Signed by Judge
                         Elizabeth A. Kovachevich on 8/27/2018. (RLH) (Entered: 08/27/2018)
     08/28/2018   345    NOTICE by University of South Florida Board of Trustees re 344 Order
                         referring case to mediation (McCrea, Richard) (Entered: 08/28/2018)
     08/29/2018   346    NOTICE by Angela W. DeBose of Filing Plaintiff's Pretrial Statement and
                         Exhibits (Attachments: # 1 Main Document Plaintiff's Pretrial Statement, # 2
                         Exhibit A.1 − Plaintiff's Email Evidence, # 3 Exhibit A.2 − Plaintiff's Exhibits
                         List)(DeBose, Angela) (Entered: 08/29/2018)
     08/29/2018   347    TRIAL CALENDAR for trial term beginning September 4, 2018. Jury
                         Trial set for SEPTEMBER 10, 2018 (DATE CERTAIN) at 10:00 AM in
                         Tampa Courtroom 14A before Judge Elizabeth A. Kovachevich. Signed
                         by Deputy Clerk on 8/29/2018. (SRC) (Additional attachment(s) added on
                         8/29/2018: # 1 (Exhibit Informaton) (SRC) (Entered: 08/29/2018)
     08/29/2018   348    ORDER of USCA reinstating as to 276 Notice of appeal filed by Angela W.
                         DeBose. EOD: 08/29/18; USCA number: 18−12226−K. (AG) (Entered:
                         08/29/2018)
     08/29/2018   349    NOTICE by Angela W. DeBose re 346 Notice (Other) of Filing of Addendum
                         to Plaintiff's Pretrial Statement and Exhibits (Attachments: # 1 Exhibit A.3
                         Addendum to Pretrial Statement and Exhibits)(DeBose, Angela) (Entered:
                         08/29/2018)
     08/29/2018   350    NOTICE by Angela W. DeBose re 346 Notice (Other) of Other Pretrial
                         Exhibits, EEOC Charge Documents, RTSL, 768.28 Notice (DeBose, Angela)
                         (Entered: 08/29/2018)


                                                                                                            30
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 32 of 107 PageID 8911



     08/30/2018   351    Minute Entry. Proceedings held before Magistrate Judge Thomas B. McCoun
                         III: SETTLEMENT CONFERENCE held on 8/30/2018. The parties have
                         reached an impasse. (Not recorded) (LYB) (Entered: 08/30/2018)
     08/30/2018   352    MOTION to allow electronic equipment, specifically Computer and
                         Technological Devices Described by Angela W. DeBose. (DeBose, Angela)
                         (Entered: 08/30/2018)
     08/31/2018   353    MOTION to Compel Defendant's Compliance to Provide Directory
                         Information for the Issuance of Subpoenas by Angela W. DeBose. (DeBose,
                         Angela) Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
                         08/31/2018)
     08/31/2018   354    MOTION to Strike Plaintiff's Expert Witnesses and Previously Undisclosed
                         Witnesses by USF Board of Trustees, University of South Florida, University
                         of South Florida Board of Trustees. (Attachments: # 1 Exhibit 1 − Plaintiff's
                         Rule 26 Initial Disclosure, # 2 Exhibit 1 − Plaintiff's Expert
                         Disclosure)(McCrea, Richard) Motions referred to Magistrate Judge Anthony
                         E. Porcelli. (Entered: 08/31/2018)
     08/31/2018   355    Emergency MOTION to Continue Trial Date and For Additional Time for
                         Trial and an Immediate Stay by Angela W. DeBose. (DeBose, Angela)
                         (Entered: 08/31/2018)
     08/31/2018   356    ENDORSED ORDER directing Defendant University of South Florida
                         Board of Trustees to respond to 355 Plaintiff's emergency motion to
                         continue trial on or before 9:00 A.M. on Monday, September 3, 2018.
                         Signed by Judge Elizabeth A. Kovachevich on 8/31/2018. (RLH) (Entered:
                         08/31/2018)
     08/31/2018   357    ORDER granting in part and denying in part 353 Motion to Compel;
                         granting in part and denying in part 354 Motion to Strike. See Order for
                         further details. Signed by Magistrate Judge Anthony E. Porcelli on
                         8/31/2018. (JMF) (Entered: 08/31/2018)
     08/31/2018   358    RESPONSE to Motion re 355 Emergency MOTION to Continue Trial Date
                         and For Additional Time for Trial and an Immediate Stay filed by University
                         of South Florida Board of Trustees. (McCrea, Richard) (Entered: 08/31/2018)
     08/31/2018   359    ORDER granting 314 Motion for clarification to the extent set forth
                         therein. Signed by Magistrate Judge Anthony E. Porcelli on 8/31/2018.
                         (JMF) (Entered: 08/31/2018)
     08/31/2018   360    Amended MOTION in limine Omnibus Motion by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 08/31/2018)
     08/31/2018   361    PRETRIAL statement by University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/31/2018)
     08/31/2018   362    Proposed Jury Instructions by University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/31/2018)
     08/31/2018   363    Proposed Voir Dire by University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 08/31/2018)
     08/31/2018   364

                                                                                                         31
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 33 of 107 PageID 8912



                         Exhibit List by University of South Florida Board of Trustees. (McCrea,
                         Richard) (Entered: 08/31/2018)
     08/31/2018   365    PROPOSED verdict form filed byUniversity of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 08/31/2018)
     08/31/2018   366    NOTICE by University of South Florida Board of Trustees Deposition
                         Designation and Plaintiff's Exhibit List As Exhibits to Pretrial Statement
                         (McCrea, Richard) (Entered: 08/31/2018)
     08/31/2018   367    NOTICE by University of South Florida Board of Trustees Notice of Filing
                         Defendant's Objections to Plaintiff's Exhibits (McCrea, Richard) (Entered:
                         08/31/2018)
     09/02/2018   368    MOTION for Extension of Time to File Pretrial Documents and Pleadings for
                         Miscellaneous Relief by Angela W. DeBose. (DeBose, Angela) (Entered:
                         09/02/2018)
     09/02/2018   369    ORDER denying 343 motion to stay; denying 355 Motion to Continue. See
                         Order for details. Signed by Judge Elizabeth A. Kovachevich on 9/2/2018.
                         (RLH) (Entered: 09/02/2018)
     09/03/2018   370    ENDORSED ORDER denying 368 Motion for Extension of Time to File.
                         Signed by Judge Elizabeth A. Kovachevich on 9/3/2018. (RLH) (Entered:
                         09/03/2018)
     09/03/2018   371    AMENDED ORDER amending 369 Order to correct scrivener's error.
                         Signed by Judge Elizabeth A. Kovachevich on 9/3/2018. (RLH) (RLH).
                         (Entered: 09/03/2018)
     09/03/2018   372    ENDORSED ORDER denying as moot 333 Plaintiff's omnibus motion in
                         limine based on her filing of 360 her amended omnibus motion in limine.
                         Signed by Judge Elizabeth A. Kovachevich on 9/3/2018. (RLH) (Entered:
                         09/03/2018)
     09/04/2018   373    Exhibit List (Corrected) by University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 09/04/2018)
     09/04/2018   374    Corrected Proposed Jury Instructions by University of South Florida Board of
                         Trustees. (McCrea, Richard) Modified text on 9/5/2018 (LNR). (Entered:
                         09/04/2018)
     09/04/2018   375    Corrected Proposed Voir Dire by University of South Florida Board of
                         Trustees. (McCrea, Richard) Modified text on 9/5/2018 (LNR). (Entered:
                         09/04/2018)
     09/05/2018   376    MOTION to modify Order Granting Defendant's Motion to Strike Plaintiff's
                         Expert and Previously Undisclosed Witnesses by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 09/05/2018)
     09/05/2018   377    ENDORSED ORDER REFERRING MOTION: 376 MOTION to modify
                         Order Granting Defendant's Motion to Strike Plaintiff's Expert and
                         Previously Undisclosed Witnesses filed by Angela W. DeBose. Signed by
                         Judge Elizabeth A. Kovachevich on 9/5/2018. (RLH) Motions referred to
                         Magistrate Judge Anthony E. Porcelli. (Entered: 09/05/2018)
     09/05/2018   378
                                                                                                        32
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 34 of 107 PageID 8913



                         MOTION for miscellaneous relief, specifically for Leave to Bring Electronic
                         Equipment to Trial by University of South Florida Board of Trustees.
                         (McCrea, Richard) (Entered: 09/05/2018)
     09/06/2018   379    Exhibit List for Trial by Angela W. DeBose. (Attachments: # 1 Main
                         Document EXHIBIT LIST (DOCUMENTS), # 2 Main Document EXHIBIT
                         LIST (EMAILS))(DeBose, Angela) (Entered: 09/06/2018)
     09/06/2018   380    MOTION for miscellaneous relief, specifically Protection from September 10,
                         2018 Trial Date and to Reinstate the October 1, 2018 or Next Available Trial
                         Date by Angela W. DeBose. (DeBose, Angela) (Entered: 09/06/2018)
     09/06/2018   381    Amended MOTION for miscellaneous relief, specifically for Leave to Bring
                         Electronic Equipment to Trial by University of South Florida Board of
                         Trustees. (McCrea, Richard) (Entered: 09/06/2018)
     09/06/2018   382    ENDORSED ORDER denying 380 Plaintiff's Motion for Protection from
                         Trial During Week of September 10, 2018 and for Reinstatement of
                         Original October 1, 2018 Trial Date for the reasons stated in 371 the
                         Court's Amended Order, which are incorporated herein by reference.
                         Signed by Judge Elizabeth A. Kovachevich on 9/6/2018. (RLH) (Entered:
                         09/06/2018)
     09/06/2018   383    ORDER denying 376 Motion to modify. Signed by Magistrate Judge
                         Anthony E. Porcelli on 9/6/2018. (JMF) (Entered: 09/06/2018)
     09/06/2018   384    RESPONSE to Motion re 360 Amended MOTION in limine Omnibus Motion
                         filed by University of South Florida Board of Trustees. (McCrea, Richard)
                         (Entered: 09/06/2018)
     09/06/2018   385    COURT'S Proposed Jury Instructions. (RLH) Modified on 9/6/2018 (RLH).
                         (Entered: 09/06/2018)
     09/06/2018   386    COURT'S PROPOSED verdict form. (RLH) (Entered: 09/06/2018)
     09/06/2018   387    ENDORSED ORDER that the Parties shall file their respective objections
                         to 385 the Court's Proposed Jury Instructions and 386 the Court's
                         Proposed Verdict Form by 9:00 A.M. on Tuesday, September 11, 2018.
                         The Court will not conduct a charge conference. Signed by Judge
                         Elizabeth A. Kovachevich on 9/6/2018. (RLH) (Entered: 09/06/2018)
     09/07/2018   388    MOTION for Extension of Time to File Response/Reply as to 331 MOTION
                         in limine regarding Vandalism, 325 MOTION in limine regarding Alleged
                         Discovery Misconduct, 320 MOTION in limine regarding Alleged Policy
                         Violations, 329 MOTION in limine regarding Stray Remarks, 330 MOTION
                         in limine regarding Time Barred Claims, 323 MOTION in limine regarding
                         the Parties Economic Standing, 332 MOTION in limine regarding Precluding
                         Plaintiff from Testifying in a Narrative, 322 MOTION in limine regarding
                         Hearsay, 321 MOTION in limine regarding Dismissed Claims, 324 MOTION
                         in limine regarding Employment Decisions or Complaints Involving Other
                         Employees, 326 MOTION in limine regarding Plaintiff's Conspiracy Theory,
                         328 MOTION in limine regarding Statistical Evidence, 327 MOTION in
                         limine regarding Post Hoc Consultant's Report by Angela W. DeBose.
                         (DeBose, Angela) Motions referred to Magistrate Judge Anthony E. Porcelli.
                         (Entered: 09/07/2018)

                                                                                                        33
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 35 of 107 PageID 8914



     09/07/2018   389    Exhibit List Amended Exhibit List by Angela W. DeBose. (DeBose, Angela)
                         (Entered: 09/07/2018)
     09/07/2018   390    NOTICE OF INTERLOCUTORY APPEAL as to 382 Order on Motion for
                         Miscellaneous Relief, 311 Order on Motion to Strike, 369 Order on motion to
                         stayOrder on Motion to Continue by Angela W. DeBose. Filing fee not paid.
                         (DeBose, Angela) (Entered: 09/07/2018)
     09/07/2018   391    ENDORSED ORDER granting 388 Motion for Extension of Time to File
                         Response/Reply. Plaintiff shall file her responses to Defendant's motions
                         in limine by 4:00 p.m. on September 7, 2018. Signed by Judge Elizabeth
                         A. Kovachevich on 9/7/2018. (RLH) (Entered: 09/07/2018)
     09/07/2018   392    Emergency MOTION to stay Pending Appeal by Angela W. DeBose.
                         (DeBose, Angela) (Entered: 09/07/2018)
     09/07/2018   393    TRANSMITTAL of initial appeal package to USCA consisting of copies of
                         notice of appeal, docket sheet, order/judgment being appealed, and motion, if
                         applicable to USCA re 390 Notice of Interlocutory Appeal. Eleventh Circuit
                         Transcript information form forwarded to pro se litigants and available to
                         counsel at www.flmd.uscourts.gov under Forms and Publications/General.
                         (LD) (Entered: 09/07/2018)
     09/07/2018   394    RESPONSE in Opposition re 324 MOTION in limine regarding Employment
                         Decisions or Complaints Involving Other Employees filed by Angela W.
                         DeBose. (DeBose, Angela) (Entered: 09/07/2018)
     09/07/2018   395    RESPONSE in Opposition re 322 MOTION in limine regarding Hearsay filed
                         by Angela W. DeBose. (DeBose, Angela) (Entered: 09/07/2018)
     09/07/2018   396    RESPONSE in Opposition re 321 MOTION in limine regarding Dismissed
                         Claims filed by Angela W. DeBose. (DeBose, Angela) (Entered: 09/07/2018)
     09/07/2018   397    RESPONSE in Opposition re 320 MOTION in limine regarding Alleged
                         Policy Violations filed by Angela W. DeBose. (DeBose, Angela) (Entered:
                         09/07/2018)
     09/07/2018   398    NOTICE by Angela W. DeBose of Filing of Pretrial Exhibit − Deposition of
                         Shruti Kumar (Attachments: # 1 Main Document Deposition of Shruti
                         Kumar)(DeBose, Angela) (Entered: 09/07/2018)
     09/07/2018   399    RESPONSE in Opposition re 326 MOTION in limine regarding Plaintiff's
                         Conspiracy Theory filed by Angela W. DeBose. (DeBose, Angela) (Entered:
                         09/07/2018)
     09/07/2018   400    RESPONSE in Opposition re 327 MOTION in limine regarding Post Hoc
                         Consultant's Report filed by Angela W. DeBose. (DeBose, Angela) (Entered:
                         09/07/2018)
     09/07/2018   401    ORDER denying 392 motion to stay. See Order for details. Signed by
                         Judge Elizabeth A. Kovachevich on 9/7/2018. (RLH) (Entered: 09/07/2018)
     09/07/2018   402    NOTICE by Angela W. DeBose of Filing of Plaintiff's Deposition
                         Designations (DeBose, Angela) (Entered: 09/07/2018)
     09/07/2018   403    Exhibit List by Angela W. DeBose. (DeBose, Angela) (Entered: 09/07/2018)

                                                                                                         34
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 36 of 107 PageID 8915



     09/08/2018   404    NOTICE by Angela W. DeBose re 398 Notice (Other) of Filing of Exhibits to
                         the 12−20−2016 Shruti Kumar Deposition (Attachments: # 1 Exhibit Exhibit
                         A, # 2 Exhibit Exhibit B, # 3 Exhibit Exhibit C, # 4 Exhibit Exhibit D, # 5
                         Exhibit Exhibit E)(DeBose, Angela) (Entered: 09/08/2018)
     09/08/2018   405    MOTION to Strike Defendant's Previously Undisclosed Witnesses by Angela
                         W. DeBose. (Attachments: # 1 Exhibit USFBOT Rule 26
                         Disclosures)(DeBose, Angela) Motions referred to Magistrate Judge Anthony
                         E. Porcelli. (Entered: 09/08/2018)
     09/08/2018   406    NOTICE by Angela W. DeBose of Filing of Plaintiff's Objections to
                         Defendant's Exhibits (DeBose, Angela) (Entered: 09/08/2018)
     09/08/2018   407    Proposed Voir Dire by Angela W. DeBose. (DeBose, Angela) (Entered:
                         09/08/2018)
     09/09/2018   408    Proposed Jury Instructions by Angela W. DeBose. (DeBose, Angela) (Entered:
                         09/09/2018)
     09/09/2018   409    OBJECTION re 385 Proposed Jury Instructions, 374 Proposed Jury
                         Instructions, 362 Proposed Jury Instructions . (DeBose, Angela) (Entered:
                         09/09/2018)
     09/09/2018   410    Exhibit List by Angela W. DeBose. (DeBose, Angela) (Entered: 09/09/2018)
     09/09/2018   411    MOTION for miscellaneous relief, specifically Entry of Stipulation and Order
                         by Angela W. DeBose. (DeBose, Angela) (Entered: 09/09/2018)
     09/09/2018   412    ORDER denying without prejudice 320 Motion in Limine; granting 321
                         Motion in Limine; denying without prejudice 322 Motion in Limine;
                         granting 323 Motion in Limine; denying without prejudice 324 Motion in
                         Limine; granting 325 Motion in Limine; granting 326 Motion in Limine;
                         denying without prejudice 327 Motion in Limine; granting 328 Motion in
                         Limine; granting 329 Motion in Limine; denying 330 Motion in Limine;
                         granting 331 Motion in Limine; denying without prejudice 332 Motion in
                         Limine; denying without prejudice 360 Motion in Limine. See Order for
                         details. Signed by Judge Elizabeth A. Kovachevich on 9/9/2018. (RLH)
                         (Entered: 09/09/2018)
     09/09/2018   413    NOTICE by University of South Florida Board of Trustees re 405 MOTION to
                         Strike Defendant's Previously Undisclosed Witnesses (Attachments: # 1
                         Exhibit Supplemental Rule 26(a)(1)(A) Disclosure)(McCrea, Richard)
                         (Entered: 09/09/2018)
     09/09/2018   414    OBJECTION re 410 Exhibit List . (McCrea, Richard) (Entered: 09/09/2018)
     09/09/2018   415    ORDER granting 352 Motion to allow electronic equipment; granting 378
                         Motion to allow electronic equipment; granting 381 Motion to allow
                         electronic equipment. See Order for details. Signed by Judge Elizabeth A.
                         Kovachevich on 9/9/2018. (RLH) (Entered: 09/09/2018)
     09/09/2018   416    NOTICE by University of South Florida Board of Trustees Defendant's
                         Counter Designations and Objections to Plaintiff's Deposition Designations
                         (McCrea, Richard) (Entered: 09/09/2018)
     09/10/2018   417

                                                                                                        35
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 37 of 107 PageID 8916



                         Witness List by University of South Florida Board of Trustees. (McCrea,
                         Richard) (Entered: 09/10/2018)
     09/10/2018   418    ORDER of USCA: This appeal is DISMISSED, sua sponte, for lack of
                         jurisdiction.... All pending motions are DENIED as MOOT. (See order for
                         complete text) as to 276 Notice of appeal filed by Angela W. DeBose. EOD:
                         9/7/18; USCA number: 18−12226−DD. (JNB) (Entered: 09/10/2018)
     09/10/2018   419    ORDER granting in part and denying in part 405 Motion to Strike. See
                         Order for details. Signed by Magistrate Judge Anthony E. Porcelli on
                         9/10/2018. (JMF) (Entered: 09/10/2018)
     09/10/2018   420    Minute Entry. Proceedings held before Magistrate Judge Anthony E. Porcelli:
                         MISCELLANEOUS HEARING held on 9/10/2018. (digital) (LV) (Entered:
                         09/10/2018)
     09/10/2018   421    AMENDED NOTICE by University of South Florida Board of Trustees in
                         Opposition to Plaintiff's Motion to Strike [Doc. 405] (Attachments: # 1 Exhibit
                         USFBOT Supplemental Rule 26(a)(1)(A) Disclosures)(McCrea, Richard)
                         Modified text on 9/11/2018 (LNR). (Entered: 09/10/2018)
     09/10/2018   424    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY SELECTION and TRIAL (Day 1) conducted on 9/10/2018. Court
                         Reporter: David Collier (SRC) (Entered: 09/11/2018)
     09/10/2018   425    ORAL MOTION to Continue trial by Angela W. DeBose. (SRC) (Entered:
                         09/11/2018)
     09/10/2018   426    ORAL ORDER denying 425 Oral Motion to Continue Trial. Entered by
                         Judge Elizabeth A. Kovachevich on 9/10/2018. (SRC) (Entered:
                         09/11/2018)
     09/11/2018   422    OBJECTION re 386 Proposed verdict form filed, 385 Proposed Jury
                         Instructions . (McCrea, Richard) (Entered: 09/11/2018)
     09/11/2018   423    ORDER MODIFYING 419 Order on Motion to Strike to the extent that
                         Defendant may call Sarah Thomas, Taja Sumpter, and Dr. Allison
                         Cleveland−Roberts as witnesses at trial. Signed by Magistrate Judge
                         Anthony E. Porcelli on 9/11/2018. (JMF) (Entered: 09/11/2018)
     09/11/2018   428    Motion for miscellaneous relief, specifically Motion for Correction by Angela
                         DeBose (DeBose, Angela) Modified text on 9/12/2018 (LNR). (Entered:
                         09/11/2018)
     09/11/2018   430    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 2) held on 9/11/2018. Court Reporter: David Collier
                         (SRC) Modified on 9/18/2018 to correct scrivener's error. (SRC) (Entered:
                         09/12/2018)
     09/12/2018   429    OBJECTION re 423 Order − Denial of Similar Relief to Plaintiff. (DeBose,
                         Angela) (Entered: 09/12/2018)
     09/12/2018   431    ENDORSED ORDER denying 428 Plaintiff's Motion for a Correction.
                         The Court will not give Plaintiff's proposed correction to the jury. To the
                         extent Plaintiff believes a misstatement of fact was made with regard to
                         her status as an attorney, the parties are directed to stipulate to any

                                                                                                           36
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 38 of 107 PageID 8917



                         correction. With the Court's approval, the stipulation may be read to the
                         jury by the parties. Signed by Judge Elizabeth A. Kovachevich on
                         9/12/2018. (RLH) (Entered: 09/12/2018)
     09/12/2018   432    Court's Amended Proposed Jury Instructions. (RLH) (RLH). (Entered:
                         09/12/2018)
     09/12/2018   433    Court's Amended Proposed Verdict Form. (RLH) (RLH). (Entered:
                         09/12/2018)
     09/12/2018   434    ENDORSED ORDER that the Parties shall file their respective objections
                         to 432 the Court's Amended Proposed Jury Instructions and 433 the
                         Court's Amended Proposed Verdict Form by September 14, 2018. To the
                         extent that the parties' previous objections to the Court's initial proposed
                         jury instructions and verdict form, see (Docs. 409, 422), are inconsistent
                         with the Court's amended proposed jury instructions and verdict form,
                         those objections are OVERRULED. Signed by Judge Elizabeth A.
                         Kovachevich on 9/12/2018. (RLH) (Entered: 09/12/2018)
     09/12/2018   435    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 3) held on 9/12/2018. Court Reporter: David Collier
                         (SRC) Modified on 9/18/2018. (SRC) (Entered: 09/13/2018)
     09/13/2018   438    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 4) held on 9/13/2018. Court Reporter: David Collier
                         (SRC) Modified on 9/18/2018. (SRC) (Entered: 09/14/2018)
     09/14/2018   436    MOTION to withdraw as attorney by University of South Florida Board of
                         Trustees (Sanfilippo, Sara) Modified text on 9/14/2018 (LNR). (Entered:
                         09/14/2018)
     09/14/2018   437    OBJECTION re 433 Proposed verdict form filed, 432 Jury Instructions .
                         (McCrea, Richard) (Entered: 09/14/2018)
     09/14/2018   439    MOTION for miscellaneous relief by Angela W. DeBose re 432 Jury
                         Instructions specifically Motion for an Additional Jury Instruction (DeBose,
                         Angela) Modified event and text on 9/17/2018 (JNB). (Entered: 09/14/2018)
     09/14/2018   440    NOTICE by Angela W. DeBose re 433 Proposed verdict form filed With
                         Pretext Instruction (DeBose, Angela) (Entered: 09/14/2018)
     09/15/2018   441    ENDORSED ORDER granting 436 Motion to Withdraw as Attorney.
                         Attorney Sara G. Sanfilippo terminated. Signed by Judge Elizabeth A.
                         Kovachevich on 9/15/2018. (RLH) (Entered: 09/15/2018)
     09/15/2018   442    MOTION for miscellaneous relief, by Angela W. DeBose specifically
                         Objection and Motion to Admit Plaintiff's Exhibits 237−A, 263, and 319−A
                         (DeBose, Angela) Modified event and text on 9/17/2018 (JNB). (Entered:
                         09/15/2018)
     09/17/2018   443    ENDORSED ORDER denying 411 Motion for Entry of Stipulation and
                         Order. The issue of alleged discovery abuses by Defendant University of
                         South Florida Board of Trustees was addressed by the Court's 9/9/2018
                         Order on the parties' motions in limine; the Court excluded argument
                         and evidence on that issue. See (Doc. 412, at 9). Signed by Judge Elizabeth
                         A. Kovachevich on 9/17/2018. (RLH) Modified on 9/17/2018 (RLH).

                                                                                                        37
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 39 of 107 PageID 8918



                         (Entered: 09/17/2018)
     09/17/2018   444    ENDORSED ORDER denying 442 Plaintiff's Motion for an order
                         admitting certain exhibits. The court denies Plaintiff's Motion for the
                         reasons stated on the record at trial upon contemporaneous objection by
                         Defendant University of South Florida Board of Trustees. Signed by
                         Judge Elizabeth A. Kovachevich on 9/17/2018. (RLH) (Entered:
                         09/17/2018)
     09/17/2018   445    ENDORSED ORDER denying 439 Motion for an Additional Jury
                         Instruction to the Court's Amended Proposed Jury Instruction. The
                         Court's instructions, in their current form, include the Eleventh Circuit's
                         standard instruction regarding pretext. The Court sees no reason to
                         deviate from the Eleventh Circuit's standard instruction and Plaintiff has
                         provided none. Signed by Judge Elizabeth A. Kovachevich on 9/17/2018.
                         (RLH) (Entered: 09/17/2018)
     09/17/2018   446    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 5) held on 9/17/2018. Court Reporter: David Collier
                         (SRC) (Modified on 9/18/2018 to correct scrivener's error.) (SRC) (Entered:
                         09/18/2018)
     09/17/2018   447    ORAL MOTION for Mistrial by University of South Florida Board of
                         Trustees. (SRC) (Entered: 09/18/2018)
     09/17/2018   448    ORAL MOTION for Reconsideration re 412 Order on Motion in Limine
                         regarding employment decisions involving other employees by University of
                         South Florida Board of Trustees. (SRC) (Entered: 09/18/2018)
     09/17/2018   449    ORAL ORDER denying 447 Oral Motion for Mistrial; denying 448 Oral
                         Motion for Reconsideration of order denying motion in limine. Entered
                         by Judge Elizabeth A. Kovachevich on 9/17/2018. (SRC) (Entered:
                         09/18/2018)
     09/18/2018   450    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 6) held on 9/18/2018. Court Reporter: David Collier
                         (SRC) (Entered: 09/18/2018)
     09/19/2018   451    Court's Final Proposed Jury Instructions. (RLH) (LD). (Entered: 09/19/2018)
     09/19/2018   452    Court's Final Proposed Verdict Form. (RLH) (Entered: 09/19/2018)
     09/19/2018   453    ENDORSED ORDER. On or before September 21, 2018, the parties shall
                         file their objections, if any, to 451 the Court's Final Proposed Jury
                         Instructions and 452 the Court's Final Proposed Verdict Form. Any
                         objections shall be accompanied by augment and citation to authority, not
                         to exceed five (5) pages in length. Signed by Judge Elizabeth A.
                         Kovachevich on 9/19/2018. (RLH) (Entered: 09/19/2018)
     09/19/2018   454    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 7) held on 9/19/2018. Court Reporter: David Collier
                         (SRC) (Entered: 09/20/2018)
     09/20/2018   455    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (day 8) held on 9/20/2018. Court Reporter: David Collier (SRC)
                         (Entered: 09/21/2018)

                                                                                                       38
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 40 of 107 PageID 8919



     09/20/2018   456    ORAL MOTION for judgment as a matter of law by University of South
                         Florida Board of Trustees. (SRC) (Entered: 09/21/2018)
     09/20/2018   457    MOTION to Strike unauthenticated exhibits by Angela W. DeBose. (SRC)
                         Motions referred to Magistrate Judge Anthony E. Porcelli. (Entered:
                         09/21/2018)
     09/20/2018   458    ORAL ORDER denying 457 Oral Motion to Strike Unauthenticated
                         Exhibits for reasons stated on the record. Entered by Judge Elizabeth A.
                         Kovachevich on 9/20/2018. (SRC) (Entered: 09/21/2018)
     09/21/2018   459    OBJECTION re 451 Jury Instructions, 452 Proposed verdict form filed .
                         (McCrea, Richard) (Entered: 09/21/2018)
     09/21/2018   460    OBJECTION re 459 Objection by Plaintiff to Defendant's Proposed Jury
                         Instructions and Verdict Form. (DeBose, Angela) (Entered: 09/21/2018)
     09/23/2018   461    MEMORANDUM in opposition re 456 Motion for judgment as a matter of
                         law filed by Angela W. DeBose. (DeBose, Angela) (Entered: 09/23/2018)
     09/24/2018   462    ORDER permitting Plaintiff, if she chooses, to re−open her case−in−chief
                         for the limited purpose of introducing argument and evidence related to
                         her compensatory damages. See Order for further details. Signed by
                         Judge Elizabeth A. Kovachevich on 9/24/2018. (RLH) (Entered:
                         09/24/2018)
     09/24/2018   463    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 9) held on 9/24/2018. Court Reporter: David Collier
                         (SRC) (Entered: 09/24/2018)
     09/24/2018   464    RENEWED ORAL MOTION for judgment as a matter of law by University
                         of South Florida Board of Trustees. (SRC) (Entered: 09/24/2018)
     09/24/2018   465    ORAL MOTION for judgment as a matter of law by Angela W. DeBose.
                         (SRC) (Entered: 09/24/2018)
     09/24/2018   466    ORAL ORDER deferring ruling as to 456 Motion for Judgment as a
                         Matter of Law, 464 Motion for Judgment as a Matter of Law, and 465
                         Motion for Judgment as a Matter of Law. Entered by Judge Elizabeth A.
                         Kovachevich on 9/24/2018. (SRC) (Entered: 09/24/2018)
     09/25/2018   467    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 10) held on 9/25/2018. Court Reporter: David Collier
                         (SRC). Modified on 9/27/2018 (SRC). (Entered: 09/26/2018)
     09/26/2018   468    ENDORSED ORDER denying 456 Motion for Judgment as a Matter of
                         Law; denying 464 Motion for Judgment as a Matter of Law; denying 465
                         Motion for Judgment as a Matter of Law. Signed by Judge Elizabeth A.
                         Kovachevich on 9/26/2018. (RLH) (Entered: 09/26/2018)
     09/26/2018   469    Minute Entry. Proceedings held before Judge Elizabeth A. Kovachevich:
                         JURY TRIAL (Day 11) completed on 9/26/2018. Verdict returned for
                         Plaintiff. Court Reporter: David Collier SRC) Modified on 9/27/2018 (SRC).
                         (Entered: 09/26/2018)
     09/26/2018   470    COURT'S Jury Instructions. (SRC) (Entered: 09/26/2018)

                                                                                                      39
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 41 of 107 PageID 8920



     09/26/2018   471       JURY VERDICT for Plaintiff. (SRC) (Entered: 09/26/2018)
     09/27/2018   472       MOTION for Attorney Fees and Litigation Costs and Other Miscellaneous
                            Relief by Angela W. DeBose. (DeBose, Angela) (Entered: 09/27/2018)
     09/29/2018   473       AFFIDAVIT of Angela W. DeBose re: 472 MOTION for Attorney Fees and
                            Litigation Costs and Other Miscellaneous Relief by Angela W. DeBose.
                            (DeBose, Angela) (Entered: 09/29/2018)
     10/02/2018   474   72 JUDGMENT in favor of Ellucian Company, L.P. against Angela W.
                           DeBose on Plaintiff's tortious interference and civil conspiracy claims.
                           Signed by Deputy Clerk on 10/2/2018. (SRC) (Entered: 10/02/2018)
     10/02/2018   475       JUDGMENT in favor of Angela W. DeBose against University of South
                            Florida Board of Trustees in the amount of $310,500 in accordance with
                            the jury's verdict; JUDGMENT in favor of University of South Florida
                            Board of Trustees against Angela W. DeBose in accordance with the
                            Court's order entered 9/29/2017. Signed by Deputy Clerk on 10/2/2018.
                            (SRC) (Entered: 10/02/2018)
     10/02/2018   476       Exhibit List by Angela W. DeBose. (SRC) (Additional attachment(s) added on
                            10/5/2018: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 4 & 5, # 4 Exhibit 6, # 5
                            Exhibit 7 & 8, # 6 Exhibit 9 & 10, # 7 Exhibit 11, # 8 Exhibit 12, # 9 Exhibit
                            15) # 10 Exhibit 16, # 11 Exhibit 17, # 12 Exhibit 18, # 13 Exhibit 19, # 14
                            Exhibit 20, # 15 Exhibit 21, # 16 Exhibit 22, # 18 Exhibit 24, # 19 Exhibit 25,
                            26, 27, & 28, # 20 Exhibit 40, # 21 Exhibit 41) # 22 Exhibit 42 & 43, # 23
                            Exhibit 44, # 24 Exhibit 45 & 46, # 25 Exhibit 47, # 26 Exhibit 48, # 27
                            Exhibit 49, 50, & 51, # 28 Exhibit 52, # 29 Exhibit 53, # 30 Exhibit 54, 55, &
                            56, # 31 Exhibit 60, # 32 Exhibit 64, # 33 Exhibit 70, # 34 Exhibit 71, # 35
                            Exhibit 72, # 36 Exhibit 73, # 37 Exhibit 74, # 38 Exhibit 75, # 39 Exhibit 76,
                            # 40 Exhibit 77, # 41 Exhibit 80, # 42 Exhibit 81, # 43 Exhibit 82) # 44
                            Exhibit 85, # 45 Exhibit 86, # 46 Exhibit 88, # 47 Exhibit 89, # 48 Exhibit 90,
                            # 49 Exhibit 91, 92, 93, & 94, # 50 Exhibit 95 & 96, # 51 Exhibit 97 & 98, #
                            52 Exhibit 99, # 53 Exhibit 100, # 54 Exhibit 101, # 55 Exhibit 102, # 56
                            Exhibit 107 & 108, # 57 Exhibit 109, # 58 Exhibit 110, # 59 Exhibit 111, # 60
                            Exhibit 112, # 61 Exhibit 113, # 62 Exhibit 114, # 63 Exhibit 15) # 64 Exhibit
                            119, # 65 Exhibit 121, # 66 Exhibit 122, 123, & 127, # 67 Exhibit 124, # 68
                            Exhibit 128 & 129, # 69 Exhibit 130, # 70 Exhibit 135, # 71 Exhibit 137) # 72
                            Exhibit 138 & 139, # 73 Exhibit 177, # 74 Exhibit 192, # 75 Exhibit 194 &
                            198, # 76 Exhibit 212, # 77 Exhibit 221, # 78 Exhibit 222, # 79 Exhibit 224, #
                            80 Exhibit 225−B, # 81 Exhibit 229, # 82 Exhibit 238−A, # 83 Exhibit 238−B,
                            # 84 Exhibit 246, # 85 Exhibit 276, # 86 Exhibit 277, # 87 Exhibit 288, # 88
                            Exhibit 295, # 89 Exhibit 298, # 90 Exhibit 299, # 91 Exhibit 311, # 92
                            Exhibit 314, # 93 Exhibit 319−B, # 94 Exhibit 319−C, # 95 Exhibit 319−D, #
                            96 Exhibit 322, # 97 Exhibit 323) Modified on 10/5/2018 (SRC) (Entered:
                            10/02/2018)
     10/02/2018   477       Exhibit List by University of South Florida Board of Trustees. (SRC)
                            (Additional attachment(s) added on 10/5/2018: # 1 Exhibit, # 2 Exhibit 3, # 3
                            Exhibit 4, # 4 Exhibit 6, # 5 Exhibit 7, # 6 Exhibit 8, # 7 Exhibit 10, # 8
                            Exhibit 11, # 9 Exhibit 12, # 10 Exhibit 13, # 11 Exhibit 14, # 12 Exhibit 15, #
                            13 Exhibit 17, # 14 Exhibit 18, # 15 Exhibit 19, # 16 Exhibit 20, # 17 Exhibit
                            21, # 18 Exhibit 25, # 19 Exhibit 26, # 20 Exhibit 27, # 21 Exhibit 29, # 22
                            Exhibit 31, # 23 Exhibit 34, # 24 Exhibit 37, # 25 Exhibit 38, # 26 Exhibit 39,
                                                                                                               40
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 42 of 107 PageID 8921



                         # 27 Exhibit 42, # 28 Exhibit 43, # 29 Exhibit 47, # 30 Exhibit 49, # 31
                         Exhibit 50, # 32 Exhibit 51, # 33 Exhibit 52, # 34 Exhibit 53, # 35 Exhibit 54,
                         # 36 Exhibit 55) # 37 Exhibit 57, # 38 Exhibit 58, # 39 Exhibit 63, # 40
                         Exhibit 64, # 41 Exhibit 68, # 42 Exhibit 70, # 43 Exhibit 71, # 44 Exhibit 72,
                         # 45 Exhibit 73A, # 46 Exhibit 73B, # 47 Exhibit 75, # 48 Exhibit 77, # 49
                         Exhibit 78, # 50 Exhibit 79, # 51 Exhibit 87, # 52 Exhibit 88, # 53 Exhibit 89,
                         # 54 Exhibit 90, # 55 Exhibit 91, # 56 Exhibit 100, # 57 Exhibit 108, # 58
                         Exhibit 109, # 59 Exhibit 110, # 60 Exhibit 112, # 61 Exhibit 119) Modified
                         on 10/5/2018 (SRC) (Entered: 10/02/2018)
     10/03/2018          Sealed Document S−478. (SRC) (Entered: 10/03/2018)
     10/04/2018   479    MOTION to modify Judgment by USF Board of Trustees. (McCrea, Richard)
                         (Entered: 10/04/2018)
     10/04/2018   480    ORDER of USCA: Pursuant to the 11th Cir.R.42−1(b), this appeal is
                         DISMISSED for want of prosecution because the appellant Angela W.
                         DeBose failed to pay the filing and docketing fees to the district court, or
                         alternatively, file a motion to proceed in forma pauperis in the district court
                         within the time fixed by the rules as to 390 Notice of Interlocutory Appeal
                         filed by Angela W. DeBose. EOD: 10/2/18; USCA number: 18−13803−D.
                         (JNB) (Entered: 10/04/2018)
     10/04/2018   481    RESPONSE in Opposition re 479 MOTION to modify Judgment filed by
                         Angela W. DeBose. (DeBose, Angela) (Entered: 10/04/2018)
     10/05/2018   482    AMENDED JUDGMENT in favor of Angela W. DeBose in the amount of
                         $310,500.00 and against University of South Florida Board of Trustees on
                         Plaintiff's retaliation claim, in accordance with the jury's verdict; in favor
                         of Angela W. DeBose and against University of South Florida Board of
                         Trustees on Plaintiff's disparate treatment race discrimination claim, in
                         accordance with the jury's verdict. Plaintiff takes nothing on her claim for
                         compensatory or back pay damages; in favor of University of South
                         Florida Board of Trustees against Angela W. DeBose on Plaintiff's
                         disparate treatment gender discrimination, disparate impact race and
                         gender discrimination, breach of contact, tortious interference, and civil
                         conspiracy claims. Signed by Deputy Clerk on 10/5/2018. (SRC) (Entered:
                         10/05/2018)
     10/05/2018   483    ENDORSED ORDER granting in part and denying in part 479 Motion to
                         modify final judgment. To the extent that the requests made in
                         Defendant's motion are inconsistent with 482 the Court's amended final
                         judgment, the motion is DENIED. Signed by Judge Elizabeth A.
                         Kovachevich on 10/5/2018. (RLH) (Entered: 10/05/2018)
     10/11/2018   484    RESPONSE to Motion re 472 MOTION for Attorney Fees and Litigation
                         Costs and Other Miscellaneous Relief filed by University of South Florida
                         Board of Trustees. (McCrea, Richard) (Entered: 10/11/2018)
     10/11/2018   485    MOTION for leave to file Reply to Defendant's Opposition to Plaintiff's
                         Motion for Attorney's Fees and Litigation Costs and Other Miscellaneous
                         Relief by Angela W. DeBose. (DeBose, Angela) (Entered: 10/11/2018)
     10/12/2018   486    ENDORSED ORDER denying 485 Motion for Leave to File Reply. Signed
                         by Judge Elizabeth A. Kovachevich on 10/12/2018. (RLH) (Entered:

                                                                                                           41
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 43 of 107 PageID 8922



                         10/12/2018)
     10/16/2018   487    TRANSCRIPT of JURY TRIAL − DAY 1 held on September 10, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   488    TRANSCRIPT of JURY TRIAL − DAY 2 held on September 11, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   489    TRANSCRIPT of JURY TRIAL − DAY 3 held on September 12, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   490    TRANSCRIPT of JURY TRIAL − DAY 4 held on September 13, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   491    TRANSCRIPT of JURY TRIAL − DAY 5 held on September 17, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   492    TRANSCRIPT of JURY TRIAL − DAY 6 held on September 18, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                                                                                                       42
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 44 of 107 PageID 8923



                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   493    TRANSCRIPT of JURY TRIAL − DAY 7 held on September 19, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   494    TRANSCRIPT of JURY TRIAL − DAY 8 held on September 20, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (LNR). (Entered: 10/16/2018)
     10/16/2018   495    TRANSCRIPT of JURY TRIAL − DAY 9 held on September 24, 2018 before
                         District Judge Elizabeth A. Kovachevich. Court Reporter David J. Collier,
                         Telephone number (813) 301−5575. Transcript may be viewed at the court
                         public terminal or purchased through the Court Reporter before the deadline
                         for Release of Transcript Restriction. After that date it may be obtained
                         through PACER or purchased through the Court Reporter. Redaction Request
                         due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018, Release of
                         Transcript Restriction set for 1/14/2019. (DJC) (Entered: 10/16/2018)
     10/16/2018   496    TRANSCRIPT of JURY TRIAL − DAY 10 held on September 25, 2018
                         before District Judge Elizabeth A. Kovachevich. Court Reporter David J.
                         Collier, Telephone number (813) 301−5575. Transcript may be viewed at the
                         court public terminal or purchased through the Court Reporter before the
                         deadline for Release of Transcript Restriction. After that date it may be
                         obtained through PACER or purchased through the Court Reporter. Redaction
                         Request due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018,
                         Release of Transcript Restriction set for 1/14/2019. (DJC) (Entered:
                         10/16/2018)
     10/16/2018   497    TRANSCRIPT of JURY TRIAL − DAY 11 held on September 26, 2018
                         before District Judge Elizabeth A. Kovachevich. Court Reporter David J.
                         Collier, Telephone number (813) 301−5575. Transcript may be viewed at the
                         court public terminal or purchased through the Court Reporter before the
                         deadline for Release of Transcript Restriction. After that date it may be
                         obtained through PACER or purchased through the Court Reporter. Redaction
                         Request due 11/6/2018, Redacted Transcript Deadline set for 11/16/2018,
                         Release of Transcript Restriction set for 1/14/2019. (DJC) (Entered:
                         10/16/2018)
     10/16/2018   498    NOTICE to counsel of filing of OFFICIAL TRANSCRIPT of JURY TRIAL.
                         The parties have seven (7) calendar days to file with the court a Notice of
                         Intent to Request Redaction of this transcript. If no such Notice is filed, the
                         transcript may be made remotely electronically available to the public without
                         redaction after 90 calendar days. Any party needing a copy of the transcript to
                                                                                                           43
Case 8:15-cv-02787-EAK-AEP Document 507 Filed 11/02/18 Page 45 of 107 PageID 8924



                            review for redaction purposes may purchase a copy from the court reporter or
                            view the document at the clerk's office public terminal. Court Reporter: David
                            Collier. (DJC) (Entered: 10/16/2018)
     10/19/2018   499       ORDER on 472 Plaintiff's Motion for Attorney's Fees and Cost of
                            Litigation and Other Miscellaneous Relief. That portion of Plaintiff's
                            Motion requesting an award of a reasonable attorney's fee is DENIED.
                            That portion of Plaintiff's motion requesting that the Court tax certain
                            costs against Defendant University of South Florida Board of Trustees is
                            DENIED WITHOUT PREJUDICE. That that portion of Plaintiff's
                            Motion requesting an award of front pay is REFERRED to Magistrate
                            Judge Anthony E. Porcelli for an evidentiary hearing, to be set by
                            separate notice, and a Report and Recommendation to the undersigned.
                            See Order for further details. Signed by Judge Elizabeth A. Kovachevich
                            on 10/19/2018. (RLH) (Entered: 10/19/2018)
     10/22/2018   500       ORDER Setting Hearing re 499 Order on Motion for Attorney Fees :
                            Evidentiary Hearing set for 12/11/2018 at 10:00 AM in Tampa Courtroom
                            10 A before Magistrate Judge Anthony E. Porcelli. See Order for further
                            details, including filing information and deadlines. Signed by Magistrate
                            Judge Anthony E. Porcelli on 10/22/2018. (JMF) (Entered: 10/22/2018)
     10/23/2018   501       MOTION for Reconsideration re 499 Order on Motion for Attorney Fees in
                            Part by Angela W. DeBose. (Attachments: # 1 Exhibit Exhibit A − Other
                            Attorneys, # 2 Exhibit Exhibit B − Legal Assistant)(DeBose, Angela)
                            (Entered: 10/23/2018)
     10/25/2018   502       NOTICE by Angela W. DeBose of Plaintiff's Front Pay Damages and
                            Calculation (Attachments: # 1 Exhibit Annual Compensation)(DeBose,
                            Angela) (Entered: 10/25/2018)
     10/26/2018   503       NOTICE by Angela W. DeBose re 502 of Filing Additional Documents
                            Supporting Front Pay Damages (Attachments: # 1 Exhibit A − Trial
                            Transcript Excerpt − Day 4 − Paul Dosal, # 2 Exhibit B − Paul Dosal 2019
                            Contract Extension, # 3 Exhibit C − Ralph Wilcox 2019 Contract Extension, #
                            4 Exhibit D − Paul Dosal Appointment Status Contract, # 5 Exhibit 5/23/2017
                            Hearing Transcript Excerpt)(DeBose, Angela) Modified text on 10/29/2018
                            (LNR). (Entered: 10/26/2018)
     10/29/2018   504       MOTION for judgment as a matter of law or, in the alternative, for new trial
                            by USF Board of Trustees. (McCrea, Richard) (Entered: 10/29/2018)
     10/31/2018   505       RESPONSE in Opposition re 504 MOTION for judgment as a matter of law
                            or, in the alternative, for new trial filed by Angela W. DeBose. (DeBose,
                            Angela) (Entered: 10/31/2018)
     11/01/2018   506   75 NOTICE OF APPEAL as to 474 Judgment, 210 Opinion and order by Angela
                           W. DeBose. Filing fee not paid. (Attachments: # 1 Exhibit Final Judgment in
                           favor of Defendant Ellucian, L.P., # 2 Exhibit Order Granting Summary
                           Judgment for Defendant Ellucian, L.P.)(DeBose, Angela) (Entered:
                           11/01/2018)




                                                                                                             44
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page46
                                                            1 of
                                                               of27
                                                                  107PageID
                                                                     PageID3499
                                                                            8925




                                                                               45
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page47
                                                            2 of
                                                               of27
                                                                  107PageID
                                                                     PageID3500
                                                                            8926




                                                                               46
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page48
                                                            3 of
                                                               of27
                                                                  107PageID
                                                                     PageID3501
                                                                            8927




                                                                               47
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page49
                                                            4 of
                                                               of27
                                                                  107PageID
                                                                     PageID3502
                                                                            8928




                                                                               48
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page50
                                                            5 of
                                                               of27
                                                                  107PageID
                                                                     PageID3503
                                                                            8929




                                                                               49
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page51
                                                            6 of
                                                               of27
                                                                  107PageID
                                                                     PageID3504
                                                                            8930




                                                                               50
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page52
                                                            7 of
                                                               of27
                                                                  107PageID
                                                                     PageID3505
                                                                            8931




                                                                               51
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page53
                                                            8 of
                                                               of27
                                                                  107PageID
                                                                     PageID3506
                                                                            8932




                                                                               52
Case8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document507
                                    210 Filed
                                        Filed11/02/18
                                              09/29/17 Page
                                                       Page54
                                                            9 of
                                                               of27
                                                                  107PageID
                                                                     PageID3507
                                                                            8933




                                                                               53
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 10
                                                            55 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3508
                                                                             8934




                                                                                54
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 11
                                                            56 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3509
                                                                             8935




                                                                                55
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 12
                                                            57 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3510
                                                                             8936




                                                                                56
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 13
                                                            58 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3511
                                                                             8937




                                                                                57
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 14
                                                            59 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3512
                                                                             8938




                                                                                58
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 15
                                                            60 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3513
                                                                             8939




                                                                                59
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 16
                                                            61 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3514
                                                                             8940




                                                                                60
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 17
                                                            62 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3515
                                                                             8941




                                                                                61
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 18
                                                            63 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3516
                                                                             8942




                                                                                62
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 19
                                                            64 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3517
                                                                             8943




                                                                                63
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 20
                                                            65 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3518
                                                                             8944




                                                                                64
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 21
                                                            66 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3519
                                                                             8945




                                                                                65
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 22
                                                            67 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3520
                                                                             8946




                                                                                66
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 23
                                                            68 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3521
                                                                             8947




                                                                                67
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 24
                                                            69 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3522
                                                                             8948




                                                                                68
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 25
                                                            70 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3523
                                                                             8949




                                                                                69
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 507
                                    210 Filed
                                        Filed 11/02/18
                                              09/29/17 Page
                                                       Page 26
                                                            71 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3524
                                                                             8950




                                                                                70
Case 8:15-cv-02787-EAK-AEP
Case 8:15-cv-02787-EAK-AEP Document
                           Document 210
                                    507 Filed
                                        Filed 09/29/17
                                              11/02/18 Page
                                                       Page 27
                                                            72 of
                                                               of 27
                                                                  107 PageID
                                                                      PageID 3525
                                                                             8951




                                                                                71
 Case8:15-cv-02787-EAK-AEP
Case  8:15-cv-02787-EAK-AEP Document
                             Document507
                                      474 Filed
                                           Filed11/02/18
                                                 10/02/18 Page
                                                           Page73
                                                                1 of 3
                                                                     107PageID
                                                                         PageID6170
                                                                                8952



                               81,7('67$7(6',675,&7&2857
                                0,''/(',675,&72))/25,'$
                                      7$03$',9,6,21

  $1*(/$:'(%26(

          3ODLQWLII

  Y                                               &DVH1RFY7$(3

  81,9(56,7<2)6287+)/25,'$%2$5'
  2) 75867((6 DQG (//8&,$1 &203$1<
  /3

          'HIHQGDQWV

                                      -8'*0(17,1$&,9,/&$6(

  'HFLVLRQE\&RXUW 7KLVDFWLRQFDPHEHIRUHWKH&RXUWDQGDGHFLVLRQKDVEHHQUHQGHUHG

         ,7 ,6 25'(5(' $1' $'-8'*(' WKDW SXUVXDQW WR WKH &RXUW¶V 2UGHU HQWHUHG

  6HSWHPEHUMXGJPHQWLVKHUHE\HQWHUHGLQIDYRURI'HIHQGDQW(OOXFLDQ&RPSDQ\/3

  DQG DJDLQVW 3ODLQWLII $QJHOD 'H%RVH RQ 3ODLQWLII¶V WRUWLRXV LQWHUIHUHQFH DQG FLYLO FRQVSLUDF\

  FODLPV

                                                   (/,=$%(7+0:$55(1
                                                   &/(5.
  
                                                   VVUF'HSXW\&OHUN
                                 




                                                                                                              72
 Case8:15-cv-02787-EAK-AEP
Case  8:15-cv-02787-EAK-AEP Document
                             Document507
                                      474 Filed
                                           Filed11/02/18
                                                 10/02/18 Page
                                                           Page74
                                                                2 of 3
                                                                     107PageID
                                                                         PageID6171
                                                                                8953



                                    /s/>WW>^:hZ/^/d/KE,<>/^d

     $SSHDODEOH2UGHUV&RXUWVRI$SSHDOVKDYHMXULVGLFWLRQFRQIHUUHGDQGVWULFWO\OLPLWHGE\VWDWXWH

        D     $SSHDOVIURPILQDORUGHUVSXUVXDQWWR86&6HFWLRQ2QO\ILQDORUGHUVDQGMXGJPHQWVRIGLVWULFW
                 FRXUWVRUILQDORUGHUVRIEDQNUXSWF\FRXUWVZKLFKKDYHEHHQDSSHDOHGWRDQGIXOO\UHVROYHGE\DGLVWULFWFRXUW
                 XQGHU86&6HFWLRQJHQHUDOO\DUHDSSHDODEOH$ILQDOGHFLVLRQLVRQHWKDW³HQGVWKHOLWLJDWLRQRQWKH
                 PHULWVDQGOHDYHVQRWKLQJIRUWKHFRXUWWRGREXWH[HFXWHWKHMXGJPHQW´3LWQH\%RZHV,QF90HVWUH
                 )GWK&LU$PDJLVWUDWHMXGJH¶VUHSRUWDQGUHFRPPHQGDWLRQLVQRWILQDODQGDSSHDODEOH
                 XQWLOMXGJPHQWWKHUHRQLVHQWHUHGE\DGLVWULFWFRXUWMXGJH86&6HFWLRQF

        E     ,QFDVHVLQYROYLQJPXOWLSOHSDUWLHVRUPXOWLSOHFODLPVDMXGJPHQWDVWRIHZHUWKDQDOOSDUWLHVRUDOOFODLPV
                 LV QRWD ILQDODSSHDODEOH GHFLVLRQ XQOHVV WKH GLVWULFW FRXUW KDV FHUWLILHG WKHMXGJPHQW IRULPPHGLDWH UHYLHZ
                 XQGHU )HG5&LY3 E :LOOLDPV Y %LVKRS  )G   WK &LU $ MXGJPHQW ZKLFK
                 UHVROYHV DOO LVVXHV H[FHSW PDWWHUV VXFK DV DWWRUQH\V¶ IHHV DQG FRVWV WKDW DUH FROODWHUDO WR WKH PHULWV LV
                 LPPHGLDWHO\DSSHDODEOH%XGLQLFKY%HFWRQ'LFNLQVRQ	&R866&W
                 /(GG/D&KDQFHY'XII\¶V'UDIW+RXVH,QF)GWK&LU

        F     $SSHDOVSXUVXDQWWR86&6HFWLRQD$SSHDOVDUHSHUPLWWHGIURPRUGHUV³JUDQWLQJFRQWLQXLQJ
                 PRGLI\LQJ UHIXVLQJ RU GLVVROYLQJ LQMXQFWLRQV RU UHIXVLQJ WR GLVVROYH RU PRGLI\ LQMXQFWLRQV´ DQG IURP
                 ³>L@QWHUORFXWRU\GHFUHHVGHWHUPLQLQJWKHULJKWVDQGOLDELOLWLHVRISDUWLHVWRDGPLUDOW\FDVHVLQZKLFKDSSHDOV
                 IURPILQDOGHFUHHVDUHDOORZHG´,QWHUORFXWRU\DSSHDOVIURPRUGHUVGHQ\LQJWHPSRUDU\UHVWUDLQLQJRUGHUVDUH
                 QRWSHUPLWWHG

        G     $SSHDOVSXUVXDQWWR86&6HFWLRQEDQG)HG5$SS37KHFHUWLILFDWLRQVSHFLILHGLQ86&
                 6HFWLRQEPXVWEHREWDLQHGEHIRUHDSHWLWLRQIRUSHUPLVVLRQWRDSSHDOLVILOHGLQWKH&RXUWRI$SSHDOV
                 7KHGLVWULFWFRXUW¶VGHQLDORIDPRWLRQIRUFHUWLILFDWLRQLVQRWLWVHOIDSSHDODEOH

        H     $SSHDOVSXUVXDQWWRMXGLFLDOO\FUHDWHGH[FHSWLRQVWRWKHILQDOLW\UXOH/LPLWHGH[FHSWLRQVDUHGLVFXVVHGLQ
                 FDVHVLQFOXGLQJEXWQRWOLPLWHGWR&RKHQ9%HQHILFLDO,QGXV/RDQ&RUS866&W
                 /(G$WODQWLF)HG6DY	/RDQ$VV¶QY%O\WKH(DVWPDQ3DLQH:HEEHU,QF
                 )GWK&LU*LOOHVSLHY8QLWHG6WDWHV6WHHO&RUS866&W
                 /(GG

     7LPHIRU)LOLQJ7KHWLPHO\ILOLQJRIDQRWLFHRIDSSHDOLVPDQGDWRU\DQGMXULVGLFWLRQDO5LQDOGRY&RUEHWW)G
        WK&LU,QFLYLOFDVHV)HG5$SS3DDQGFVHWWKHIROORZLQJWLPHOLPLWV

        D     )HG5$SS3D$QRWLFHRIDSSHDOLQFRPSOLDQFHZLWKWKHUHTXLUHPHQWVVHWIRUWKLQ)HG5$SS3
                 PXVW EH ILOHG LQ WKH GLVWULFW FRXUW ZLWKLQ  GD\V DIWHU WKH HQWU\ RI WKH RUGHU RU MXGJPHQW DSSHDOHG IURP
                 +RZHYHULIWKH8QLWHG6WDWHVRUDQRIILFHURUDJHQF\WKHUHRILVDSDUW\WKHQRWLFHRIDSSHDOPXVWEHILOHGLQ
                 WKHGLVWULFWFRXUWZLWKLQGD\VDIWHUVXFKHQWU\7+(127,&(0867%(5(&(,9('$1'),/(',1
                 7+( ',675,&7 &2857 12 /$7(5 7+$1 7+( /$67 '$< 2) 7+( $33($/ 3(5,2'  QR
                 DGGLWLRQDOGD\VDUHSURYLGHGIRUPDLOLQJ6SHFLDOILOLQJSURYLVLRQVIRULQPDWHVDUHGLVFXVVHGEHORZ

        E     )HG5$SS3D³,IRQHSDUW\WLPHO\ILOHVDQRWLFHRIDSSHDODQ\RWKHUSDUW\PD\ILOHDQRWLFHRIDSSHDO
                 ZLWKLQGD\VDIWHUWKHGDWHZKHQWKHILUVWQRWLFHZDVILOHGRUZLWKLQWKHWLPHRWKHUZLVHSUHVFULEHGE\WKLV
                 5XOHDZKLFKHYHUSHULRGHQGVODWHU´

        F     )HG5$SS3D,IDQ\SDUW\PDNHVDWLPHO\PRWLRQLQWKHGLVWULFWFRXUWXQGHUWKH)HGHUDO5XOHVRI&LYLO
                 3URFHGXUHRIDW\SHVSHFLILHGLQWKLVUXOHWKHWLPHIRUDSSHDOIRUDOOSDUWLHVUXQVIURPWKHGDWHRIHQWU\RIWKH
                 RUGHUGLVSRVLQJRIWKHODVWVXFKWLPHO\ILOHGPRWLRQ

        G     )HG5$SS3DDQGD8QGHUFHUWDLQOLPLWHGFLUFXPVWDQFHVWKHGLVWULFWFRXUWPD\H[WHQGWKHWLPH
                 WRILOHDQRWLFHRIDSSHDO8QGHU5XOHDWKHWLPHPD\EHH[WHQGHGLIDPRWLRQIRUDQH[WHQVLRQLVILOHG
                 ZLWKLQGD\VDIWHUH[SLUDWLRQRIWKHWLPHRWKHUZLVHSURYLGHGWRILOHDQRWLFHRIDSSHDOXSRQDVKRZLQJRI
                 H[FXVDEOHQHJOHFWRUJRRGFDXVH8QGHU5XOHDWKHWLPHPD\EHH[WHQGHGLIWKHGLVWULFWFRXUWILQGVXSRQ




                                                                                                                                                   73
 Case8:15-cv-02787-EAK-AEP
Case  8:15-cv-02787-EAK-AEP Document
                             Document507
                                      474 Filed
                                           Filed11/02/18
                                                 10/02/18 Page
                                                           Page75
                                                                3 of 3
                                                                     107PageID
                                                                         PageID6172
                                                                                8954



                   PRWLRQWKDWDSDUW\GLGQRWWLPHO\UHFHLYHQRWLFHRIWKHHQWU\RIWKHMXGJPHQWRURUGHUDQGWKDWQRSDUW\ZRXOG
                   EHSUHMXGLFHGE\DQH[WHQVLRQ

        H       )HG5$SS3F,IDQLQPDWHFRQILQHGWRDQLQVWLWXWLRQILOHVDQRWLFHRIDSSHDOLQHLWKHUDFLYLOFDVHRUD
                   FULPLQDOFDVHWKHQRWLFHRIDSSHDOLVWLPHO\LILWLVGHSRVLWHGLQWKHLQVWLWXWLRQ¶VLQWHUQDOPDLOV\VWHPRQRU
                   EHIRUH WKH ODVW GD\ IRU ILOLQJ  7LPHO\ ILOLQJ PD\ EH VKRZQ E\D GHFODUDWLRQ LQ FRPSOLDQFH ZLWK  86&
                   6HFWLRQRUDQRWDUL]HGVWDWHPHQWHLWKHURIZKLFKPXVWVHWIRUWKWKHGDWHRIGHSRVLWDQGVWDWHWKDWILUVW
                   FODVVSRVWDJHKDVEHHQSUHSDLG

     )RUPDWRIWKHQRWLFHRIDSSHDO)RUP$SSHQGL[RI)RUPVWRWKH)HGHUDO5XOHVRI$SSHOODWH3URFHGXUHLVDVXLWDEOH
        IRUPDW6HHDOVR)HG5$SS3F$SURVHQRWLFHRIDSSHDOPXVWEHVLJQHGE\WKHDSSHOODQW

     (IIHFWRIDQRWLFHRIDSSHDO$GLVWULFWFRXUWORVHVMXULVGLFWLRQDXWKRULW\WRDFWDIWHUWKHILOLQJRIDWLPHO\QRWLFHRI
        DSSHDO H[FHSW IRU DFWLRQV LQ DLG RI DSSHOODWH MXULVGLFWLRQ RU WR UXOH RQ D WLPHO\ PRWLRQ RI WKH W\SH VSHFLILHG LQ
        )HG5$SS3D

                                                                    
  




                                                                                                                                                  74
 Case8:15-cv-02787-EAK-AEP
Case  8:15-cv-02787-EAK-AEP Document
                             Document507
                                      506 Filed
                                           Filed11/02/18
                                                 11/01/18 Page
                                                           Page76
                                                                1 of 2
                                                                     107PageID
                                                                         PageID8848
                                                                                8955



                             THE UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


  ANGELA DEBOSE,                            )
      Plaintiff,                            )
                                            )
  v.                                        ) CASE NO. 8:15-cv-02787-EAK-AEP
                                            )
  UNIVERSITY OF SOUTH FLORIDA               )
  BOARD OF TRUSTEES, UNIVERSITY             )
  OF SOUTH FLORIDA, AND                     )
  ELLUCIAN, L.P.,                           )
        Defendants.                         )
  __________________________________________/


                                 PLAINTIFF’S NOTICE OF APPEAL


          Plaintiff Angela DeBose (hereinafter “Plaintiff”) hereby gives notice of her appeal to the

  U.S. Court of Appeals for the Eleventh Circuit from the final judgment entered by this Court on

  November 2, 2018 in favor of Ellucian Company, L.P. (“hereinafter “Ellucian”) against Angela

  W. DeBose on Plaintiff's tortious interference and civil conspiracy claims (attached), see ECF

  No. 474, and from the Court’s September 29, 2017 Opinion and Order, granting summary

  judgment for Defendant Ellucian and denying the Plaintiff’s requested relief (also attached), see

  ECF No. 210. Final judgment has been reached as to all parties.1

                                                             Respectfully submitted,

                                                             /s/ Angela DeBose______________
                                                             Angela DeBose
                                                             1107 W. Kirby Street
                                                             Tampa, Florida 33604
                                                             Telephone: (813) 932-6959
                                                             Email: awdebose@aol.com


  1
   See ECF Nos. 475 and 482, Judgment in favor of Angela W. DeBose and against University of South Florida
  Board of Trustees on Plaintiff's disparate treatment race discrimination and retaliation claims.

                                                        1

                                                                                                             75
 Case8:15-cv-02787-EAK-AEP
Case  8:15-cv-02787-EAK-AEP Document
                             Document507
                                      506 Filed
                                           Filed11/02/18
                                                 11/01/18 Page
                                                           Page77
                                                                2 of 2
                                                                     107PageID
                                                                         PageID8849
                                                                                8956




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 1st day of November, 2018, the above and foregoing

  was filed with the Clerk of the Court, which will email counsel of record.


                                                      /s/ Angela DeBose______________
                                                      Angela DeBose, Plaintiff

                                                      1107 W. Kirby Street
                                                      Tampa, Florida 33604
                                                      Telephone: (813) 932-6959
                                                      Email: awdebose@aol.com




                                                  2

                                                                                            76
Case
 Case
Case 8:15-cv-02787-EAK-AEP
       8:15-cv-02787-EAK-AEPDocument
     8:15-cv-02787-EAK-AEP  Document
                             Document506-1
                                      474Filed
                                     507   Filed
                                            Filed 10/02/18
                                                  11/01/18Page
                                                11/02/18   Page
                                                            Page
                                                               7811of
                                                                   of
                                                                    of107
                                                                      33 PageID
                                                                          PageID
                                                                          PageID6170
                                                                                 8850
                                                                                  8957



                               81,7('67$7(6',675,&7&2857
                                0,''/(',675,&72))/25,'$
                                      7$03$',9,6,21

  $1*(/$:'(%26(

          3ODLQWLII

  Y                                               &DVH1RFY7$(3

  81,9(56,7<2)6287+)/25,'$%2$5'
  2) 75867((6 DQG (//8&,$1 &203$1<
  /3

          'HIHQGDQWV

                                      -8'*0(17,1$&,9,/&$6(

  'HFLVLRQE\&RXUW 7KLVDFWLRQFDPHEHIRUHWKH&RXUWDQGDGHFLVLRQKDVEHHQUHQGHUHG

         ,7 ,6 25'(5(' $1' $'-8'*(' WKDW SXUVXDQW WR WKH &RXUW¶V 2UGHU HQWHUHG

  6HSWHPEHUMXGJPHQWLVKHUHE\HQWHUHGLQIDYRURI'HIHQGDQW(OOXFLDQ&RPSDQ\/3

  DQG DJDLQVW 3ODLQWLII $QJHOD 'H%RVH RQ 3ODLQWLII¶V WRUWLRXV LQWHUIHUHQFH DQG FLYLO FRQVSLUDF\

  FODLPV

                                                   (/,=$%(7+0:$55(1
                                                   &/(5.
  
                                                   VVUF'HSXW\&OHUN
                                 




                                                                                                              77
Case
 Case
Case 8:15-cv-02787-EAK-AEP
       8:15-cv-02787-EAK-AEPDocument
     8:15-cv-02787-EAK-AEP  Document
                             Document506-1
                                      474Filed
                                     507   Filed
                                            Filed 10/02/18
                                                  11/01/18Page
                                                11/02/18   Page
                                                            Page
                                                               7922of
                                                                   of
                                                                    of107
                                                                      33 PageID
                                                                          PageID
                                                                          PageID6171
                                                                                 8851
                                                                                  8958



                                     /s/>WW>^:hZ/^/d/KE,<>/^d

      $SSHDODEOH2UGHUV&RXUWVRI$SSHDOVKDYHMXULVGLFWLRQFRQIHUUHGDQGVWULFWO\OLPLWHGE\VWDWXWH

         D     $SSHDOVIURPILQDORUGHUVSXUVXDQWWR86&6HFWLRQ2QO\ILQDORUGHUVDQGMXGJPHQWVRIGLVWULFW
                  FRXUWVRUILQDORUGHUVRIEDQNUXSWF\FRXUWVZKLFKKDYHEHHQDSSHDOHGWRDQGIXOO\UHVROYHGE\DGLVWULFWFRXUW
                  XQGHU86&6HFWLRQJHQHUDOO\DUHDSSHDODEOH$ILQDOGHFLVLRQLVRQHWKDW³HQGVWKHOLWLJDWLRQRQWKH
                  PHULWVDQGOHDYHVQRWKLQJIRUWKHFRXUWWRGREXWH[HFXWHWKHMXGJPHQW´3LWQH\%RZHV,QF90HVWUH
                  )GWK&LU$PDJLVWUDWHMXGJH¶VUHSRUWDQGUHFRPPHQGDWLRQLVQRWILQDODQGDSSHDODEOH
                  XQWLOMXGJPHQWWKHUHRQLVHQWHUHGE\DGLVWULFWFRXUWMXGJH86&6HFWLRQF

         E     ,QFDVHVLQYROYLQJPXOWLSOHSDUWLHVRUPXOWLSOHFODLPVDMXGJPHQWDVWRIHZHUWKDQDOOSDUWLHVRUDOOFODLPV
                  LV QRWD ILQDODSSHDODEOH GHFLVLRQ XQOHVV WKH GLVWULFW FRXUW KDV FHUWLILHG WKHMXGJPHQW IRULPPHGLDWH UHYLHZ
                  XQGHU )HG5&LY3 E :LOOLDPV Y %LVKRS  )G   WK &LU $ MXGJPHQW ZKLFK
                  UHVROYHV DOO LVVXHV H[FHSW PDWWHUV VXFK DV DWWRUQH\V¶ IHHV DQG FRVWV WKDW DUH FROODWHUDO WR WKH PHULWV LV
                  LPPHGLDWHO\DSSHDODEOH%XGLQLFKY%HFWRQ'LFNLQVRQ	&R866&W
                  /(GG/D&KDQFHY'XII\¶V'UDIW+RXVH,QF)GWK&LU

         F     $SSHDOVSXUVXDQWWR86&6HFWLRQD$SSHDOVDUHSHUPLWWHGIURPRUGHUV³JUDQWLQJFRQWLQXLQJ
                  PRGLI\LQJ UHIXVLQJ RU GLVVROYLQJ LQMXQFWLRQV RU UHIXVLQJ WR GLVVROYH RU PRGLI\ LQMXQFWLRQV´ DQG IURP
                  ³>L@QWHUORFXWRU\GHFUHHVGHWHUPLQLQJWKHULJKWVDQGOLDELOLWLHVRISDUWLHVWRDGPLUDOW\FDVHVLQZKLFKDSSHDOV
                  IURPILQDOGHFUHHVDUHDOORZHG´,QWHUORFXWRU\DSSHDOVIURPRUGHUVGHQ\LQJWHPSRUDU\UHVWUDLQLQJRUGHUVDUH
                  QRWSHUPLWWHG

         G     $SSHDOVSXUVXDQWWR86&6HFWLRQEDQG)HG5$SS37KHFHUWLILFDWLRQVSHFLILHGLQ86&
                  6HFWLRQEPXVWEHREWDLQHGEHIRUHDSHWLWLRQIRUSHUPLVVLRQWRDSSHDOLVILOHGLQWKH&RXUWRI$SSHDOV
                  7KHGLVWULFWFRXUW¶VGHQLDORIDPRWLRQIRUFHUWLILFDWLRQLVQRWLWVHOIDSSHDODEOH

         H     $SSHDOVSXUVXDQWWRMXGLFLDOO\FUHDWHGH[FHSWLRQVWRWKHILQDOLW\UXOH/LPLWHGH[FHSWLRQVDUHGLVFXVVHGLQ
                  FDVHVLQFOXGLQJEXWQRWOLPLWHGWR&RKHQ9%HQHILFLDO,QGXV/RDQ&RUS866&W
                  /(G$WODQWLF)HG6DY	/RDQ$VV¶QY%O\WKH(DVWPDQ3DLQH:HEEHU,QF
                  )GWK&LU*LOOHVSLHY8QLWHG6WDWHV6WHHO&RUS866&W
                  /(GG

      7LPHIRU)LOLQJ7KHWLPHO\ILOLQJRIDQRWLFHRIDSSHDOLVPDQGDWRU\DQGMXULVGLFWLRQDO5LQDOGRY&RUEHWW)G
         WK&LU,QFLYLOFDVHV)HG5$SS3DDQGFVHWWKHIROORZLQJWLPHOLPLWV

         D     )HG5$SS3D$QRWLFHRIDSSHDOLQFRPSOLDQFHZLWKWKHUHTXLUHPHQWVVHWIRUWKLQ)HG5$SS3
                  PXVW EH ILOHG LQ WKH GLVWULFW FRXUW ZLWKLQ  GD\V DIWHU WKH HQWU\ RI WKH RUGHU RU MXGJPHQW DSSHDOHG IURP
                  +RZHYHULIWKH8QLWHG6WDWHVRUDQRIILFHURUDJHQF\WKHUHRILVDSDUW\WKHQRWLFHRIDSSHDOPXVWEHILOHGLQ
                  WKHGLVWULFWFRXUWZLWKLQGD\VDIWHUVXFKHQWU\7+(127,&(0867%(5(&(,9('$1'),/(',1
                  7+( ',675,&7 &2857 12 /$7(5 7+$1 7+( /$67 '$< 2) 7+( $33($/ 3(5,2'  QR
                  DGGLWLRQDOGD\VDUHSURYLGHGIRUPDLOLQJ6SHFLDOILOLQJSURYLVLRQVIRULQPDWHVDUHGLVFXVVHGEHORZ

         E     )HG5$SS3D³,IRQHSDUW\WLPHO\ILOHVDQRWLFHRIDSSHDODQ\RWKHUSDUW\PD\ILOHDQRWLFHRIDSSHDO
                  ZLWKLQGD\VDIWHUWKHGDWHZKHQWKHILUVWQRWLFHZDVILOHGRUZLWKLQWKHWLPHRWKHUZLVHSUHVFULEHGE\WKLV
                  5XOHDZKLFKHYHUSHULRGHQGVODWHU´

         F     )HG5$SS3D,IDQ\SDUW\PDNHVDWLPHO\PRWLRQLQWKHGLVWULFWFRXUWXQGHUWKH)HGHUDO5XOHVRI&LYLO
                  3URFHGXUHRIDW\SHVSHFLILHGLQWKLVUXOHWKHWLPHIRUDSSHDOIRUDOOSDUWLHVUXQVIURPWKHGDWHRIHQWU\RIWKH
                  RUGHUGLVSRVLQJRIWKHODVWVXFKWLPHO\ILOHGPRWLRQ

         G     )HG5$SS3DDQGD8QGHUFHUWDLQOLPLWHGFLUFXPVWDQFHVWKHGLVWULFWFRXUWPD\H[WHQGWKHWLPH
                  WRILOHDQRWLFHRIDSSHDO8QGHU5XOHDWKHWLPHPD\EHH[WHQGHGLIDPRWLRQIRUDQH[WHQVLRQLVILOHG
                  ZLWKLQGD\VDIWHUH[SLUDWLRQRIWKHWLPHRWKHUZLVHSURYLGHGWRILOHDQRWLFHRIDSSHDOXSRQDVKRZLQJRI
                  H[FXVDEOHQHJOHFWRUJRRGFDXVH8QGHU5XOHDWKHWLPHPD\EHH[WHQGHGLIWKHGLVWULFWFRXUWILQGVXSRQ




                                                                                                                                                    78
Case
 Case
Case 8:15-cv-02787-EAK-AEP
       8:15-cv-02787-EAK-AEPDocument
     8:15-cv-02787-EAK-AEP  Document
                             Document506-1
                                      474Filed
                                     507   Filed
                                            Filed 10/02/18
                                                  11/01/18Page
                                                11/02/18   Page
                                                            Page
                                                               8033of
                                                                   of
                                                                    of107
                                                                      33 PageID
                                                                          PageID
                                                                          PageID6172
                                                                                 8852
                                                                                  8959



                    PRWLRQWKDWDSDUW\GLGQRWWLPHO\UHFHLYHQRWLFHRIWKHHQWU\RIWKHMXGJPHQWRURUGHUDQGWKDWQRSDUW\ZRXOG
                    EHSUHMXGLFHGE\DQH[WHQVLRQ

         H       )HG5$SS3F,IDQLQPDWHFRQILQHGWRDQLQVWLWXWLRQILOHVDQRWLFHRIDSSHDOLQHLWKHUDFLYLOFDVHRUD
                    FULPLQDOFDVHWKHQRWLFHRIDSSHDOLVWLPHO\LILWLVGHSRVLWHGLQWKHLQVWLWXWLRQ¶VLQWHUQDOPDLOV\VWHPRQRU
                    EHIRUH WKH ODVW GD\ IRU ILOLQJ  7LPHO\ ILOLQJ PD\ EH VKRZQ E\D GHFODUDWLRQ LQ FRPSOLDQFH ZLWK  86&
                    6HFWLRQRUDQRWDUL]HGVWDWHPHQWHLWKHURIZKLFKPXVWVHWIRUWKWKHGDWHRIGHSRVLWDQGVWDWHWKDWILUVW
                    FODVVSRVWDJHKDVEHHQSUHSDLG

      )RUPDWRIWKHQRWLFHRIDSSHDO)RUP$SSHQGL[RI)RUPVWRWKH)HGHUDO5XOHVRI$SSHOODWH3URFHGXUHLVDVXLWDEOH
         IRUPDW6HHDOVR)HG5$SS3F$SURVHQRWLFHRIDSSHDOPXVWEHVLJQHGE\WKHDSSHOODQW

      (IIHFWRIDQRWLFHRIDSSHDO$GLVWULFWFRXUWORVHVMXULVGLFWLRQDXWKRULW\WRDFWDIWHUWKHILOLQJRIDWLPHO\QRWLFHRI
         DSSHDO H[FHSW IRU DFWLRQV LQ DLG RI DSSHOODWH MXULVGLFWLRQ RU WR UXOH RQ D WLPHO\ PRWLRQ RI WKH W\SH VSHFLILHG LQ
         )HG5$SS3D

                                                                     
  




                                                                                                                                                   79
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page81
                                                                  11 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3499
                                                                            PageID 8853
                                                                                   8960




                                                                                      80
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                            Page
                                                            Page82
                                                                 22 of
                                                                    of 27
                                                                    of 27 PageID
                                                                       107 PageID3500
                                                                           PageID 8854
                                                                                  8961




                                                                                     81
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page83
                                                                  33 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3501
                                                                            PageID 8855
                                                                                   8962




                                                                                      82
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page84
                                                                  44 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3502
                                                                            PageID 8856
                                                                                   8963




                                                                                      83
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page85
                                                                  55 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3503
                                                                            PageID 8857
                                                                                   8964




                                                                                      84
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                            Page
                                                            Page86
                                                                 66 of
                                                                    of 27
                                                                    of 27 PageID
                                                                       107 PageID3504
                                                                           PageID 8858
                                                                                  8965




                                                                                     85
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page87
                                                                  77 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3505
                                                                            PageID 8859
                                                                                   8966




                                                                                      86
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page88
                                                                  88 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3506
                                                                            PageID 8860
                                                                                   8967




                                                                                      87
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page89
                                                                  99 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3507
                                                                            PageID 8861
                                                                                   8968




                                                                                      88
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document  210 Filed
                                       507  Filed
                                             Filed11/02/18
                                                  09/29/17
                                                   11/01/18 Page
                                                            Page
                                                             Page90
                                                                 10
                                                                  10of
                                                                    of
                                                                     of107
                                                                       27
                                                                        27 PageID
                                                                            PageID3508
                                                                           PageID   8862
                                                                                   8969




                                                                                      89
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document  210 Filed
                                       507  Filed
                                             Filed11/02/18
                                                  09/29/17
                                                   11/01/18 Page
                                                            Page
                                                             Page91
                                                                 11
                                                                  11of
                                                                    of
                                                                     of107
                                                                       27
                                                                        27 PageID
                                                                            PageID3509
                                                                           PageID   8863
                                                                                   8970




                                                                                      90
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document  210 Filed
                                       507  Filed
                                             Filed11/02/18
                                                  09/29/17
                                                   11/01/18 Page
                                                            Page
                                                             Page92
                                                                 12
                                                                  12of
                                                                    of
                                                                     of107
                                                                       27
                                                                        27 PageID
                                                                            PageID3510
                                                                           PageID   8864
                                                                                   8971




                                                                                      91
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document  210 Filed
                                       507  Filed
                                             Filed11/02/18
                                                  09/29/17
                                                   11/01/18 Page
                                                            Page
                                                             Page93
                                                                 13
                                                                  13of
                                                                    of
                                                                     of107
                                                                       27
                                                                        27 PageID
                                                                            PageID3511
                                                                           PageID   8865
                                                                                   8972




                                                                                      92
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document  210 Filed
                                       507  Filed
                                             Filed11/02/18
                                                  09/29/17
                                                   11/01/18 Page
                                                            Page
                                                             Page94
                                                                 14
                                                                  14of
                                                                    of
                                                                     of107
                                                                       27
                                                                        27 PageID
                                                                            PageID3512
                                                                           PageID   8866
                                                                                   8973




                                                                                      93
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document 210 Filed
                                       507  Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                           Page
                                                            Page95
                                                                15
                                                                 15of
                                                                   of
                                                                    of107
                                                                      27
                                                                       27 PageID
                                                                           PageID3513
                                                                          PageID   8867
                                                                                  8974




                                                                                     94
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document 210 Filed
                                       507  Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                           Page
                                                            Page96
                                                                16
                                                                 16of
                                                                   of
                                                                    of107
                                                                      27
                                                                       27 PageID
                                                                           PageID3514
                                                                          PageID   8868
                                                                                  8975




                                                                                     95
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document  210 Filed
                                       507  Filed
                                             Filed11/02/18
                                                  09/29/17
                                                   11/01/18 Page
                                                            Page
                                                             Page97
                                                                 17
                                                                  17of
                                                                    of
                                                                     of107
                                                                       27
                                                                        27 PageID
                                                                            PageID3515
                                                                           PageID   8869
                                                                                   8976




                                                                                      96
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document 210 Filed
                                       507  Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                           Page
                                                            Page98
                                                                18
                                                                 18of
                                                                   of
                                                                    of107
                                                                      27
                                                                       27 PageID
                                                                           PageID3516
                                                                          PageID   8870
                                                                                  8977




                                                                                     97
Case
 Case8:15-cv-02787-EAK-AEP
 Case  8:15-cv-02787-EAK-AEP Document
      8:15-cv-02787-EAK-AEP   Document506-2
                              Document 210 Filed
                                       507  Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                           Page
                                                            Page99
                                                                19
                                                                 19of
                                                                   of
                                                                    of107
                                                                      27
                                                                       27 PageID
                                                                           PageID3517
                                                                          PageID   8871
                                                                                  8978




                                                                                     98
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page100
                                                                  20
                                                                  20 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3518
                                                                            PageID 8872
                                                                                   8979




                                                                                     99
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                            Page
                                                            Page101
                                                                 21
                                                                 21 of
                                                                    of 27
                                                                    of 27 PageID
                                                                       107 PageID3519
                                                                           PageID 8873
                                                                                  8980




                                                                                   100
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                            Page
                                                            Page102
                                                                 22
                                                                 22 of
                                                                    of 27
                                                                    of 27 PageID
                                                                       107 PageID3520
                                                                           PageID 8874
                                                                                  8981




                                                                                   101
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page103
                                                                  23
                                                                  23 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3521
                                                                            PageID 8875
                                                                                   8982




                                                                                    102
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                            Page
                                                            Page104
                                                                 24
                                                                 24 of
                                                                    of 27
                                                                    of 27 PageID
                                                                       107 PageID3522
                                                                           PageID 8876
                                                                                  8983




                                                                                   103
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page105
                                                                  25
                                                                  25 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3523
                                                                            PageID 8877
                                                                                   8984




                                                                                    104
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                             Filed11/02/18
                                                   09/29/17
                                                   11/01/18 Page
                                                             Page
                                                             Page106
                                                                  26
                                                                  26 of
                                                                     of 27
                                                                     of 27 PageID
                                                                        107 PageID3524
                                                                            PageID 8878
                                                                                   8985




                                                                                    105
Case
 Case8:15-cv-02787-EAK-AEP
Case   8:15-cv-02787-EAK-AEP Document
     8:15-cv-02787-EAK-AEP    Document506-2
                             Document  210 Filed
                                      507   Filed
                                            Filed11/02/18
                                                  09/29/17
                                                  11/01/18 Page
                                                            Page
                                                            Page107
                                                                 27
                                                                 27 of
                                                                    of 27
                                                                    of 27 PageID
                                                                       107 PageID3525
                                                                           PageID 8879
                                                                                  8986




                                                                                   106
